Filed with the Securities and Exchange Commission on November 20, 2007 1933 Act Registration File No.333-75786 1940 Act File No. 811-10405 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 19 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 21 [X] (Check appropriate box or boxes.) ALPINE SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(866) 729-6633 Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, New York 10577 (Name and Address of Agent for Service) Copy to: Thomas Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, New York 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Alpine Dynamic Transformations Fund PROSPECTUS A Series of Alpine Series Trust 615 East Michigan Street 3rd Floor Milwaukee, Wisconsin53202 For more information call 1-888-785-5578 or View our website at www.alpinefunds.com Dated , 2008 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities as an investment and has not passed on the adequacy or accuracy of this prospectus.It is a criminal offense to state otherwise. Table of Contents About the Fund 2 Investment Objective 2 Principal Investment Strategies 2 Who Should Invest 3 Main Risks 3 Fund Performance 4 Fees and Expenses 4 The Fund’s Investments and Related Risks 5 Portfolio Holdings Information 8 Management of the Fund 8 Portfolio Manager 9 How the Fund Values Its Shares 10 How to Buy Shares 10 Purchases by Mail 10 Purchases by Wire 12 For Subsequent Investments – By wire 13 Additional Information 13 Exchange Privilege 13 Exchanges by Telephone 14 Exchanges by Mail 14 How to Redeem Shares 14 Redeeming Shares by Mail 15 Redeeming Shares by Telephone 15 Redemption Fees 16 Additional Redemption Information 16 Tools to Combat Frequent Transactions 17 Shareholder Services 18 Dividends, Distributions and Taxes 19 Financial Highlights 20 Notice of Privacy Policy 21 Additional Information 22 About the Fund ALPINE DYNAMIC TRANSFORMATIONS FUND Investment Objective The Alpine Dynamic Transformations Fund (the “Fund”) seeks capital appreciation. Principal Investment Strategies To achieve its objective, under normal circumstances, the Fund will invest its assets in the equity securities of U.S. and foreign companies that the Adviser believes offer superior growth potential due to a company’s position in the corporate life cycle at the time of investment.The Adviser will seek to invest the Fund’s assets in companies that, in the Adviser’s estimation, are entering or on the verge of entering an accelerated growth period catalyzed by transformation or innovation.The Adviser believes that companies may experience vigorous growth from transformation by using existing assets more effectively, including through reorganization or rejuvenation of its management or business model.The Adviser believes that companies may experience vigorous growth from innovation by developing new concepts, including product, technology or business model concepts.The Adviser believes that acceleration and deceleration of every company’s growth is inevitable.The Adviser will seek to identify these companies by evaluating corporate management and its strategic capabilities, the competitive environment of a company and the company’s resources available for mobilization. The Fund does not have a policy to concentrate its investments in securities of issuers in any particular industry, but rather the Adviser will seek to identify businesses that are well positioned to benefit from corporate transformation or innovation.Factors that the Adviser will considerinclude, but are not limited to,strong financial resources, new or reorganized corporate management, demonstrated technological leadership, introduction of new and better products, innovative business models, potential for merger or acquisition and potential to benefit from deregulation or consolidation events. In managing the assets of the Fund, the Adviser will pursue a value-oriented approach.The Adviser will seek to identify investment opportunities in securities of companies that it believes are undervalued in light of the companies’ potential for vigorous growth.Companies in which the Fund will invest may include those of any market capitalization, including large, mid, small and micro, and may be established companies or those with little operating history. Under normal circumstances, the Fund expects to invest between 50% and 80% of its net assets in the securities of U.S. issuers. However, the Fund may invest without limitation in foreign securities, including direct investments in securities of foreign issuers and investments in depositary receipts (such as ADRs) that represent indirect interests in securities of foreign issuers. Although it is not the Fund’s current intent, the Fund may invest up to 100% of its net assets in the securities of non-U.S. issuers and is not restricted on how much may be invested in the issuers of any single country, provided the Fund limits its investments in countries that are considered emerging markets to no more than 35% of the Fund’s net assets at any one time. Equity securities in which the Fund will invest will primarily include common stocks listed on public exchanges, but may include securities acquired through direct investments or private placements.The Fund’s investments may also include other types of equity or equity-related securities, including convertible preferred stock or debt, rights and warrants.Investments may also be made to a limited degree in non-convertible debt securities that offer an opportunity for capital appreciation. 2 The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.During such times, the Fund may temporarily invest up to 100% of its assets in cash or cash equivalents, including money market instruments, prime commercial paper, repurchase agreements, Treasury bills and other short-term obligations of the U. S. Government, its agencies or instrumentalities.In these and in other cases, the Fund may not achieve its investment objective. Who Should Invest The Fund may be appropriate for investors seeking above average appreciation of capital. Main Risks An investment in the Fund is subject to certain risks.The value of the Fund’s investments will increase or decrease based on changes in the prices of the investments it holds.This will cause the value of the Fund’s shares to increase or decrease. You could lose money by investing in the Fund.By itself, the Fund does not constitute a balanced investment program. No Operating History— The Fund is a newly formed series of the Alpine Series Trust and has no history of operations. It is designed for long-term investors and not as a trading vehicle. During the Fund’s start-up period (up to three months), and from time to time, the Fund may not achieve the desired portfolio composition. If the Fund commences operations under inopportune market or economic conditions, it may not be able to achieve its investment objective. Management Risk— The Fund is subject to management risk because it is an actively managed portfolio.The Fund’s successful pursuit of its investment objective depends upon the Adviser’s ability to identify companies that will experience growth or a period of decelerated growth and time the purchase and sale of the securities of any such company so as to benefit from a growth period.The Adviser’s security selections and other investment decisions might produce losses or cause the Fund to underperform when compared to other funds with similar investment goals.If one or more key individuals leaves the employ of the Adviser, the Adviser may not be able to hire qualified replacements, or may require an extended time to do so.This could prevent the Fund from achieving its investment objective. Transformation Risk— The Adviser will seek to invest in the securities of companies that the Adviser believes are entering or on the verge of entering a corporate transformation.Such transformation may be catalyzed by any of the following events, among others, reorganization of management structure, introduction of new corporate leadership, merger, acquisition or divestiture of assets or other corporate transaction, and reorganization or rejuvenation of product lines, lines of service, geographic service area or facilities.No assurance can be made that these catalysts will result in the vigorous growth anticipated by the Adviser or such growth may be significantly delayed.This could prevent the Fund from achieving its investment objective. Investments in Undervalued Securities— The Fund’s investment strategy includes investing in securities, which, in the opinion of the Adviser, are undervalued. The identification of investment opportunities in undervalued securities is a difficult task and there is no assurance that such opportunities will be successfully recognized or acquired. While investments in undervalued securities offer opportunities for above-average capital appreciation, these investments involve a high degree of financial risk and can result in substantial losses. Risks of Equity Securities — Although investments in equity securities, such as stocks, historically have been a leading choice for long-term investors, the values of stocks rise and fall depending on many factors.The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company (such as poorer than expected earnings or certain management decisions) or to the industry in which the company is engaged (such as a reduction in the demand for products or services in a particular industry).General market and economic factors may adversely affect securities markets generally, which could in turn adversely affect the value of the Fund’s investments, regardless of the performance or expected performance of companies in which the Fund invests. 3 Small and Medium Capitalization Company Risk— The Fund will invest in the securities of issuers that are small or medium capitalization companies.These companies may be newly formed or have limited product lines, distribution channels and financial and managerial resources. The risks associated with these investments are generally greater than those associated with investments in the securities of larger, more well-established companies.Securities of small or medium capitalization companies are more likely to experience sharper swings in market values, less liquid markets, in which it may be more difficult for the Adviser to sell at times and at prices that the Adviser believes appropriate and generally are more volatile than those of larger companies. Compared to large companies, smaller companies are more likely to have (i)less information publicly available, (ii)more limited product lines or markets and less mature businesses, (iii)fewer capital resources, (iv)more limited management depth and (v)shorter operating histories. Further, the equity securities of smaller companies are often traded over-the-counter and generally experience a lower trading volume than istypical for securities that are traded on a national securities exchange. Consequently, the Fund may be required to dispose of these securities over a longer period of time (and potentially at less favorable prices) than would be the case for securities of larger companies, offering greater potential for gains and losses and associated tax consequences. Fund Performance The Fund commenced operations on , 2008.Because the Fund has less than one calendar year of operating history, there is no performance information available at this time. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees(fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None Redemption Fee(1)(as a percentage of an amount redeemed, if applicable) 1.00% Annual Fund Operating Expenses(expenses that are deducted from Fund assets) Management Fees 1.00% Distribution (12b-1) Fees None Other Expenses(2) 3.00% Acquired Fund Fees and Expenses(3) 0.00% Total Annual Fund Operating Expenses 4.00% Waivers and Reimbursements(4) -2.65 % Net Annual Fund Operating Expense 1.35% (1) A $15.00 charge is deducted from redemption proceeds if the proceeds are wired.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your Fund shares less than two months after you purchase them.If this fee is imposed it would raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray the expense to the Fund of short-term trading activities.These fees are never used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see the Redemption Fees section in this prospectus for a list of the types of accounts and conditions under which this fee will not be assessed. (2) These expenses, which include custodian, transfer agency and other customary Fund expenses, are based on estimated amounts for the Fund’s current fiscal year. (3) The Fund’s investment strategy does not include investments in other investment companies. (4) The Adviser has agreed contractually to waive its fees and to absorb expenses of the Fund to the extent necessary to ensure that ordinary operating expenses of the Fund (excluding interest, brokerage commissions and extraordinary expenses) do not exceed annually 1.35% of the Fund’s average net assets.The Fund has agreed to repay the Adviser in the amount of any fees waived and Fund expenses absorbed, subject to the limitations that: (1) the reimbursement is made only for fees and expenses incurred not more than three years prior to the date of reimbursement; and (2) the reimbursement may not be made if it would cause the annual expense limitation of 1.35% to be exceeded.This arrangement will remain in effect unless and until the Board of Trustees approves its modification or termination.Without the fee waiver arrangement, the fund’s operating expenses are anticipated to be 4.00%. 4 Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Please note that the 1 Year figure below is based on the Fund’s net expenses after giving affect to the fee waiver arrangement described above and assumes you did not redeem your shares within two months after you purchased them.Although your actual costs or investment return may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years Alpine Dynamic Transformations Fund $137 $428 The Fund’s Investments and Related Risks This section provides additional information regarding the securities in which the Fund invests, the investment techniques used and the risks associated with the Fund’s investment program in addition to the risks set forth under “Main Risks” above.A more detailed description of the Fund’s investment policies and restrictions, and additional information about the Fund’s investments, is contained in the Statement of Additional Information. Common Stocks and Other Equity Securities — The Fund will invest in “common stocks.” “Common stocks” represent an ownership interest in a company.The Fund can also invest in securities that can be exercised for or converted into common stocks (such as warrants or convertible preferred stock).While offering greater potential for long-term growth, common stocks and similar equity securities are more volatile and more risky than some other forms of investment.Therefore, the value of your investment in the Fund may sometimes decrease instead of increase.Convertible securities include other securities, such as warrants, that provide an opportunity for equity participation.Because convertible securities can be converted into equity securities, their values will normally increase or decrease as the values of the underlying equity securities increase or decrease.The movements in the prices of convertible securities, however, may be smaller than the movements in the value of the underlying equity securities. Fixed Income Securities — The Fund may invest in bonds and other types of debt obligations of the U.S. Government (or its agents or instrumentalities) and corporate issuers. The Fund may also invest in money market instruments, which are high quality short-term debt obligations.These securities may pay fixed, variable or floating rates of interest, and may include zero coupon obligations, which do not pay interest until maturity.The Fund invests primarily in high quality debt obligations.These include securities issued or guaranteed by the U.S. Government and its agencies and instrumentalities, and corporate debt obligations rated at the time of purchase by the Fund “A” or better by Standard and Poor’s Rating Services or by Moody’s Investors Services, Inc. or, if unrated determined to be of comparable quality by the Adviser. Risks of Micro Capitalization Companies — The Fund may invest in the stocks of micro-cap companies with capitalizations as small as $100 million.Investments in micro-cap companies are associated with similar risks as investments in small and medium capitalization companies, but these risks may be even greater with respect to investments in micro-cap companies.Accordingly, the stocks of micro-cap companies may be more volatile and more thinly traded, and therefore more illiquid, than stocks of companies with larger capitalizations. 5 Foreign Securities— The Fund may invest an unlimited amount of its net assets in foreign securities, including direct investments in securities of foreign issuers and investments in depositary receipts (such as ADRs) that represent indirect interests in securities of foreign issuers.These investments involve certain risks not generally associated with investments in securities of U.S. issuers. Public information available concerning foreign issuers may be more limited than would be with respect to domestic issuers. Different accounting standards may be used by foreign issuers, and foreign trading markets may not be as liquid as U.S. markets. Foreign securities also involve such risks as currency fluctuation risk, possible imposition of withholding or confiscatory taxes, possible currency transfer restrictions, expropriation or other adverse political or economic developments and the difficulty of enforcing obligations in other countries. These risks may be greater in emerging markets and in less developed countries. For example, prior governmental approval for foreign investments may be required in some emerging market countries, and the extent of foreign investment may be subject to limitation. Emerging Market Securities— The Fund may invest up to 35% of its net assets in securities of issuers located in “emerging markets.”An “emerging market” country is any country that is considered to be an emerging or developing country by the International Bank for Reconstruction and Development (the “World Bank”).Emerging market countries generally include every nation in the world except the U.S., Canada, Japan, Australia, New Zealand and most countries located in Western Europe.Because of less developed markets and economies and, in some countries, less mature governments and governmental institutions, the risks of investing in foreign securities can be intensified in the case of investments in issuers domiciled or operating in emerging market countries. These risks include high concentration of market capitalization and trading volume in a small number of issuers representing a limited number of industries, as well as a high concentration of investors and financial intermediaries; lack of liquidity and greater price volatility due to the smaller size of the market for such securities and lower trading volume; political and social uncertainties; national policies that may restrict the Fund’s investment opportunities including restrictions on investing in issuers or industries deemed sensitive to relevant national interests; greater risks of expropriation, confiscatory taxation and nationalization; over-dependence on exports, especially with respect to primary commodities, making these economies vulnerable to changes in commodities prices; overburdened infrastructure and obsolete or unseasoned financial systems; environmental problems; less developed legal systems; and less reliable custodial services and settlement practices. Illiquid Securities — Illiquid securities include securities that have legal or contractual restrictions on resale, securities that are not readily marketable, and repurchase agreements maturing in more than seven days.Illiquid securities involve the risk that the securities will not be able to be sold at the time desired or at prices approximating the value at which the Fund is carrying the securities.The Fund may invest up to 15% of the value of its net assets in illiquid securities, including restricted securities and repurchase agreements maturing in more than seven days.However, the Fund may not invest more than 10% of the value of its net assets in such repurchase agreements. Undervalued Securities. The Fund’s investment strategy includes investing in securities, which, in the opinion of the Adviser, are undervalued. The identification of investment opportunities in undervalued securities is a difficult task and there is no assurance that such opportunities will be successfully recognized or acquired. While investments in undervalued securities offer opportunities for above-average capital appreciation, these investments involve a high degree of financial risk and can result in substantial losses. Securities Lending — In order to generate income, the Fund may lend portfolio securities to brokers, dealers and other financial institutions.The Fund will only enter into loan arrangements with creditworthy borrowers and will receive collateral in the form of cash or U.S. Government securities equal to at least 100% of the value of the securities loaned. Loans of securities by the Fund may not exceed 33 1/3% of the value of the Fund’s net assets.There is a risk that the loaned securities may not be available to the Fund on a timely basis and that the Fund may, therefore, lose the opportunity to sell the securities at a desirable price.Also, if the borrower files for bankruptcy or becomes insolvent, the Fund’s ability to dispose of the securities may be delayed. 6 Short Selling – The Fund’s portfolio may include short positions.Short selling involves selling securities which may or may not be owned and borrowing the same securities for delivery to the purchaser, with an obligation that the Fund replace the borrowed securities at a later date.Short selling allows an investor to profit from declines in the prices of securities.A short sale creates the risk of a theoretically unlimited loss in that the price of the underlying security could theoretically increase without limit, thus increasing the cost to the Fund of buying those securities to cover the short position.There can be no assurance that the security necessary to cover a short position will be available for purchase.Purchasing securities to close out the short position can itself cause the price of the securities to rise further, thereby exacerbating the loss. Hedging – The Fund may utilize a variety of financial instruments, such as derivatives, options, interest rate swaps, caps and floors and forward contracts, both for investment purposes and for risk management purposes.While the Fund may enter into hedging transactions to seek to reduce risk, such transactions may result in a poorer overall performance for the Fund than if it has not engaged in any such hedging transaction.Moreover, it should be noted that the portfolio will always be exposed to certain risks that cannot be hedged, such as credit risk (relating both to particular securities and counterparties). Options and Futures — Although options and futures transactions are intended to enable the Fund to manage market and interest rate risks, these investments can be highly volatile, and the Fund’s use of them could result in poorer investment performance. The Fund’s use of these investment devices for hedging purposes may not be successful. Successful hedging strategies require the ability to predict future movements in securities prices, interest rates and other economic factors. When the Fund uses futures contracts and options as hedging devices, there is a risk that the prices of the securities subject to the futures contracts and options may not correlate perfectly with the prices of the securities in the Fund’s portfolio. This may cause the futures and options to react to market changes differently than the portfolio securities. In addition, the Adviser could be incorrect in their expectations about the direction or extent of market factors, such as interest rates, securities price movements and other economic factors. Even if the expectations of the Adviser are correct, a hedge could be unsuccessful if changes in the value of the Fund’s portfolio securities does not correspond to changes in the value of its futures contracts. The Fund’s ability to establish and close out futures contracts and options on futures contracts positions depends on the availability of a secondary market. If the Fund is unable to close out its position due to disruptions in the market or lack of liquidity, the Fund may lose money on the futures contract or option, and the losses to the Fund could be significant. Rule 144A Securities — The Fund may invest in restricted securities that are eligible for resale pursuant to Rule 144A under the Securities Act of 1933, as amended (the “1933 Act”).Generally, Rule 144A establishes a safe harbor from the registration requirements of the 1933 Act for resale by large institutional investors of securities that are not publicly traded.The Adviser determines the liquidity of the Rule 144A securities according to guidelines adopted by the Trust’s Board of Trustees.The Board of Trustees monitors the application of those guidelines and procedures.Securities eligible for resale pursuant to Rule 144A, which are determined to be liquid, are not subject to the Fund’s limit on investments in illiquid securities. Repurchase Agreements — The Fund may invest in repurchase agreements subject to any limitations contained in the investment objective of the Fund.A repurchase agreement is an agreement by which a Fund purchases a security (usually U.S. Government securities) for cash and obtains a simultaneous commitment from the seller (usually a bank or dealer) to repurchase the security at an agreed upon price and specified future date.The repurchase price reflects an agreed upon interest rate for the time period of the agreement.A Fund’s risk is the inability of the seller to pay the agreed upon price on the delivery date.However, this risk is tempered by the ability of the Fund to sell the security in the open market in the case of a default. In such a case, the Fund may incur costs in disposing of the security, which would increase the Fund’s expenses.The Adviser will monitor the creditworthiness of the firms with which the Fund enters into repurchase agreements. 7 When-Issued and Delayed Delivery Transactions — The Fund may enter into transactions in which it commits to buy a security, but does not pay for or take delivery of the security until some specified date in the future.The value of these securities is subject to market fluctuation during this period and no income accrues to the Fund until settlement.At the time of settlement, the value of a security may be less than its purchase price.When entering into these transactions, the Fund relies on the other party to consummate the transaction; if the other party fails to do so, the Fund may be disadvantaged.The Fund does not intend to purchase securities on a when-issued or delayed delivery basis for speculative purposes, but only in furtherance of its investment objective. Defensive Position — During periods of adverse market or economic conditions, the Fund may temporarily invest all or a substantial portion of its assets in high quality, fixed income securities, including money market instruments, or it may hold cash.The Fund will not be pursuing its investment objective in these circumstances. Portfolio Turnover — The Fund may engage in short-term trading strategies and securities may be sold without regard to the length of time held when, in the opinion of the Adviser, investment considerations warrant such action.These policies, together with the ability of the Fund to effect short sales of securities and to engage in transactions in options and futures, may have the effect of increasing the annual rate of portfolio turnover of the Fund.It is expected that the annual portfolio turnover rate of the Fund will not exceed 200%. Other Investments — The Fund may use a variety of other investment instruments in pursuing its investment program.The Fund’s investments may include various derivative instruments, such as options on securities, stock index options, options on foreign currencies and forward foreign currency contracts, and futures contracts.Various risks are associated with these investments. Portfolio Holdings Information A description of the Fund’s policiesand procedures with respect to the disclosure of the Fund’s portfolio securitiesis available in the Fund’s Statement of Additional Information. Currently, disclosure of the Fund’s holdings is required to be made quarterlywithin 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Reportto Fund shareholders and in the quarterly holdings report on FormN-Q.The Annual and Semi-AnnualReports will be available by contacting Alpine Funds c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-888-785-5578. Management of the Fund The management of the Fund is supervised by the Board of Trustees of Alpine Series Trust (the “Trust”).Alpine Woods Capital Investors,LLC (the“Adviser”), located at 2500Westchester Avenue, Suite215, Purchase, NewYork 10577, serves as the Fund’s investment adviser. The Adviser is registered with the Securities and Exchange Commission as an investment adviser under the Advisers Act. The Adviser is a privately owned investment management firm that manages a family of open-end mutual funds (the “Alpine Funds”), three closed-end funds and also provides institutional investment management. The Adviser began conducting business in March 1998 and had approximately $12 billion under management as of October 31, 2007. The Adviser is a Delaware limited liability company organized on December 3, 1997. All membership interests in the Adviser are owned by Alpine Woods, L.P. Mr. Samuel A. Lieber has a majority interest in this partnership and is the controlling person of its general partner. He co-founded the Adviser with his father, Stephen A.Lieber. Under the general supervision of the Fund’s Board of Trustees, the Adviser will carry out the investment and reinvestment of the managed assets of the Fund, will furnish continuously an investment program with respect to the Fund, will determine which securities should be purchased, sold or exchanged, and will implement such determinations. The Adviser will furnish to the Fund investment advice and office facilities, equipment and personnel for servicing the investments of the Fund. The Adviser will compensate all Trustees and officers of the Fund who are members of the Adviser’s organization and who render investment services to the Fund, and will also compensate all other Adviser personnel who provide research and investment services to the Fund. In return for these services, facilities and payments, the Fund has agreed to pay the Adviser as compensation under the Investment Advisory Agreement a monthly fee computed at the annual rate of 1.00% of the average daily net assets of the Fund. The total estimated annual expenses of the Fund are set forth in the section titled “FEES AND EXPENSES.” 8 Consistent with the Rulesof Fair Practice of the National Association of Securities Dealers,Inc., and subject to seeking best price and execution, the Adviser may consider sales of shares of other funds for which its serves as investment adviser as a factor in the selection of dealers to effect portfolio transactions for theFund. Under its arrangements with privately placed funds that it manages, the Adviser receives a portion of the appreciation of such funds’ portfolios. This may create an incentive for the Adviser to allocate attractive investment opportunities to such funds. However, the Adviser has procedures designed to allocate investment opportunities in a fair and equitable manner. A discussion regarding the basis for the Board of Trustees approval of the Fund’s Investment Advisory Agreement will be available in the Semi-Annual Report to Fund shareholders for the period ending April 30, 2008. Portfolio Manager Stephen A. Lieber will serve asportfolio manager of the Fund and will be the person who has day-to-day responsibility for managing the Fund’s portfolio. Stephen A. Lieber Stephen Lieber is the Executive Vice President of the Fund. He brings more than a half of a century of successful investment management experience to the Adviser, of which he is Chief Investment Officer. Mr.Lieber started working in the investment management field in 1950, and became a partner of Oppenheimer, Vanden Broeck&Co., member of the NewYork Stock Exchange, in 1953. Mr.Lieber was also a co-founder of Vanden Broeck Lieber&Co. in1956. Mr.Lieber started his own investment firm, Lieber&Co., in 1969 and formed the Evergreen Fund, a mutual fund, in 1971. The Evergreen Fund, which predominantly invested in smaller entrepreneurial companies, was followed by a series of additional mutual funds managed by Lieber&Co. or its affiliates, including the Evergreen Total Return Fund in 1978, the Evergreen Limited Market Fund in 1983, the Evergreen Growth and Income Fund in 1986, the Evergreen Foundation Fund in 1990 and the Evergreen Tax Strategic Foundation Fund in1993 (collectively, the “Evergreen Funds”). First Union Corp. purchased Lieber&Co. (which was the parent firm of Evergreen Asset Management Corp., the investment adviser to the Evergreen Funds) in 1994. For the following five years, Mr.Lieber continued as chairman, co-chief executive officer and also as portfolio manager of the Evergreen Fund, the Evergreen Foundation Fund, the Evergreen Tax Strategic Foundation Fund, the Evergreen Tax Strategic Equity Fund and several annuity funds and separate accounts. The effectiveness of these funds’ strategies was highlighted in a NewYork Times article from October10, 1999 that cited a study evaluating the performance of investment managers over a substantial period of time. According to the article, since 1971, management of the Evergreen Fund was ranked as one of three out of 1,437investment managers that exceeded appropriate benchmark performance through the investment cycles between 1971 and 1996. When Mr.Lieber retired in 1999 as chairman and co-chief executive officer of Evergreen Asset Management Corp., the total of mutual fund assets under management was $21billion. Upon leaving Evergreen Asset Management Corp., Mr.Lieber formed Saxon Woods Advisors,LLC, an investment advisory firm registered under the Advisers Act, to permit Mr.Lieber to continue management of accounts for individual clients and others.Mr.Lieber received a Bachelor’s degree in English (with honors) from Williams College, and attended the Harvard University Graduate School of Arts&Sciences. 9 In addition, Sarah Hunt and Bryan Keane will assist Mr. Lieber in managing the Fund’s portfolio by providing analysis and research. However, Mr. Lieber will have full responsibility for the management of the Fund’s portfolio. Sarah Hunt – Analyst Sarah Hunt joined the Dynamic Dividend team of Alpine in 2007 after ten years at Capital Management Associates, Inc., where she finished as Senior Vice President of Equity Research. Prior to that she served at Shields & Co. as an Assistant Vice President, and in institutional sales at Prudential Securities Group, Inc. Ms. Hunt earned her bachelor’s degree from Wesleyan University, an MBA degree from Fordham University, and is a Chartered Financial Analyst. Bryan Keane – Analyst Bryan Keane joined Alpine Woods Capital Investors, LLC as a Senior Analyst in April 2007.Prior to joining Alpine, Mr. Keane spent four years at The U.S. Trust Company as a Senior Vice President, where he held several positions that included following the consumer, technology and telecommunications sectors for various investment styles.Prior to U.S. Trust, Mr. Keane was a Senior Analyst at Wafra Investment Advisory Group responsible for the consumer, technology and telecommunications portions of the firm’s holdings.Mr. Keane began his career as an analyst at The Value Line Investment Survey following a variety of industries.Mr. Keane has an MBA in Finance from The Stern School of Business at NYU and an undergraduate degree in Economics from Wesleyan University.He has earned his Chartered Financial Analyst designation and is a member of the CFA Institute and the New York Society of Security Analysts. How the Fund Values Its Shares The price of the Fund’s shares is based on the Fund’s net asset value.The net asset value of shares of the Fund is calculated by dividing the value of the Fund’s net assets by the number of the Fund’s outstanding shares. The net asset value takes into account the fees and expenses of the Fund, including management, administration and other fees, which are accrued daily.Net asset value is determined each day the New York Stock Exchange (the “NYSE”) is open as of the close of regular trading (normally, 4:00 p.m., Eastern time).The price at which a purchase or redemption is effected is based on the next calculation of net assets after an order is placed.In computing net asset value, portfolio securities of the Fund are valued at their current market values determined on the basis of market quotations.If market quotations are not readily available, securities are valued at fair value as determined by the Board of Trustees.Non-dollar denominated securities are valued as of the close of the NYSE at the closing price of such securities in their principal trading market, but may be valued at fair value if subsequent events occurring before the computation of net asset value materially have affected the value of the securities. How to Buy Shares No sales charges are imposed when you purchase shares of the Fund.You may purchase shares at net asset value as described below or through your financial intermediary.If you make a purchase through your financial intermediary, that intermediary is responsible for sending your purchase order to the Fund.Please keep in mind that your financial intermediary may charge additional fees for its services.The minimum initial investment in the Fund is $1,000.The Fund reserves the right to vary or waive the minimum in certain situations.There is no minimum investment requirement for subsequent investments.Shares will be issued at the net asset value per share next computed after the receipt of your purchase request, together with payment in the amount of the purchase.Stock certificates will not be issued except if requested.Instead, your ownership of shares will be reflected in your account records with the Fund. Purchases by Mail To make an initial purchase by mail: 10 · Complete the enclosed application. · Mail the application, together with a check made payable to Alpine Funds: 11 By Mail: Alpine Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 By Overnight Delivery or Express Mail: Alpine Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin53202 · All checks must be in U.S. dollars drawn on U.S. banks. The Fund will not accept payment in cash or money orders. The Fund also does not accept cashier’s checks in amounts of less than $10,000. To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares. The Fund is unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. · Subsequent investments may be made in the same manner, but you need not include an application.When making a subsequent investment, use the return remittance portion of your statement, or indicate on the face of your check, the name of the Fund (Alpine Dynamic Transformations Fund), the exact title of the account, your address, and your Fund account number. In compliance with the USA PATRIOT Act of 2001, please note that the Fund’s transfer agent (the “Transfer Agent”) will verify certain information on your application as part of the Fund’s Anti-Money Laundering Program.As requested on the application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Transfer Agent at 1-888-785-5578 if you need additional assistance when completing your application. If the Transfer Agent does not have a reasonable belief of the identity of an investor, the account will be rejected or the investor will not be allowed to perform a transaction on the account until clarifying information/documentation is received.The Fund also reserves the right to close the account within five business days if clarifying information/documentation is not received. Purchases by Wire If you are making your first investment in the Fund, before you wire funds: · The Transfer Agent must have a completed application.You can mail or overnight deliver your application to the Transfer Agent at the address above. · Upon receipt of your completed application, the Transfer Agent will establish an account for you. · The account number assigned will be required as part of the instruction that should be given to your bank to send the wire.Your bank must include both the name of the Fund you are purchasing, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: U.S. Bank N.A. 777 East Wisconsin Avenue Milwaukee, WI53202 ABA No. 075000022 Credit: U.S. Bancorp Fund Services, LLC Account No. 112-952-137 Further Credit: (name of Alpine Fund to be purchased) (shareholder registration) (shareholder account number) Wired funds must be received prior to 4:00 p.m. Eastern time to be eligible for same day pricing.The Fund and U.S. Bank N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. 12 For Subsequent Investments – By wire · Before sending your wire, please contact the Transfer Agent to advise them of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire. Additional Information If your purchase transaction is canceled due to nonpayment or because your purchase check does not clear, you will be responsible for any loss the Fund or the Adviser incurs and you will be subject to a returned check fee of $25.If you are an existing shareholder of the Fund, the Fund may redeem shares from your account to reimburse the Fund or the Adviser for the loss.In addition, you may be prohibited or restricted from making further purchases of shares. Shares may also be purchased through certain brokers or other financial intermediaries, which may impose transaction fees and other charges.These fees and charges are not imposed by the Fund. Shares of the Fund have not been registered for sale outside of the United States.The Alpine Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. The Adviser may at its own expense make cash payments to some, but not all brokers, dealers or financial intermediaries for shareholder services, as an incentive to sell shares of a Fund and/or to promote retention of their customers’ assets in the Fund.These payments, sometimes referred to as “revenue sharing,” do not change the price paid by investors to purchase the Funds’ shares or the amount the Funds receive as proceeds from such sales. Revenue sharing payments may be made to brokers, dealers and other financial intermediaries that provide services to the Funds or their shareholders including shareholder servicing, transaction processing, sub-accounting services, marketing support and/or access to representatives of the broker, dealer or other financial intermediaries.Revenue sharing payments also may be made to brokers, dealers and other financial intermediaries for inclusion of the Funds on a sales list, including a preferred or select sales list. You may wish to consider whether such arrangements exist when evaluating any recommendation to purchase shares of the Funds. Exchange Privilege You may exchange some or all of your shares of the Fund for shares of one of the other Alpine Funds.You may do this through your financial intermediary, or by telephone or mail as described below.An exchange involves the redemption of shares of the Fund and the purchase of shares of another fund.Once an exchange request has been telephoned or mailed, it is irrevocable and may not be modified or canceled.Exchanges are made on the basis of the relative net asset values of the shares being exchanged next determined after an exchange request is received.An exchange which represents an initial investment in a fund is subject to the minimum investment requirements of that fund. In addition, brokers and other financial intermediaries may charge a fee for processing exchange requests.Exchanges are not subject to redemption fees, except in the case when you are exchanging from a fund with a redemption fee to a fund that does not currently charge a redemption fee.If you exchange from a fund without a redemption fee into a fund with a redemption fee, the fee liability begins on the trade date of the exchange not the original share purchase date. 13 The Alpine Funds each have different investment objectives and policies.You should review the objective and policies of the fund whose shares will be acquired in an exchange before placing an exchange request.An exchange is a taxable transaction for Federal income tax purposes.You are limited to five exchanges per calendar year.The exchange privilege may be modified or discontinued at any time by the Alpine Funds upon sixty days’ notice. Exchanges by Telephone To exchange shares by telephone: · Call 1-888-785-5578. · Shares exchanged by telephone must have a value of $1,000 or more. · Exchange requests received after 4:00 p.m. (Eastern time) will be processed using the net asset value determined on the next business day. · During periods of unusual economic or market conditions, you may experience difficulty in effecting a telephone exchange.You should follow the procedures for exchanges by mail if you are unable to reach the Fund by telephone, but send your request by overnight courier to: Alpine Funds, c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd Floor, Milwaukee, WI53202. · The telephone exchange procedure may not be used to exchange shares for which certificates have been issued. · Telephone exchanges are subject to a $5.00 fee per exchange. To exchange shares by telephone, you must indicate this on your application.To authorize telephone exchanges after establishing your Fund account, send a signed written request to the Alpine Funds c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd Floor, Milwaukee, WI53202. Reasonable procedures are used to verify that telephone exchange instructions are genuine.If these procedures are followed, the Fund and its agents will not be liable for any losses due to unauthorized or fraudulent instructions.A telephone exchange may be refused by a Fund if it is believed advisable to do so.Procedures for exchanging shares by telephone may be modified or terminated at any time. Exchanges by Mail To exchange shares by mail: · Send a written request using the procedures for written redemption requests (however, no signature guarantee is required). · If certificates for the shares being exchanged have been issued, the signed certificates and a completed stock power form must accompany your written request. · For further information, call 1-888-785-5578. How to Redeem Shares You may redeem shares of the Fund on any day the NYSE is open, either directly or through your financial intermediary.The price you will receive is the net asset value per share next computed after your redemption request is received in proper form.Redemption proceeds generally will be sent to you within seven days.However, if shares have recently been purchased by check, redemption proceeds will not be sent until your check has been collected (which may take up to twelve business days).Once a redemption request has been placed, it is irrevocable and may not be modified or canceled.Redemption requests received after 4:00 p.m. (Eastern time) will be processed using the net asset value per share determined on the next business day.Brokers and other financial intermediaries may charge a fee for handling redemption requests. 14 Redeeming Shares by Mail To redeem shares by mail: · Send a signed letter of instruction and, if certificates for shares have been issued, the signed certificates and an executed stock power form, to: Alpine Dynamic Transformations Fund, c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd floor, Milwaukee, WI53202. (Stock power forms are available from your financial intermediary, the Fund, and most commercial banks.) · Additional documentation is required for the redemption of shares by corporations, financial intermediaries, fiduciaries and surviving joint owners. · A signature guarantee of each owner is required to redeem shares in the following situations: o If ownership is changed on your account; o When redemption proceeds are sent to any person, address or bank account not on record; o When establishing or modifying certain services on an account; o If a change of address request was received by the Transfer Agent within the last 15 days; o For all redemptions in excess of $50,000 from any shareholder account; and o The Fund and/or the Transfer Agent may require a signature guarantee in other cases based on the facts and circumstances relative to the particular situation.A signature guarantee must be provided by a bank or trust company (not a notary public), a member firm of a domestic stock exchange or by another financial institution whose guarantees are acceptable to the Transfer Agent. · Payment for the redeemed shares will be mailed to you by check at the address indicated in your account registration. For further information, call 1-888-785-5578. Redeeming Shares by Telephone To redeem shares by telephone: · Call 1-888-785-5578 between the hours of 8:00 a.m. and 7:00 p.m. (Central time) on any business day (i.e., any weekday exclusive of days on which the NYSE is closed).The NYSE is closed on New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. · Specify the amount of shares you want to redeem (minimum $1,000, maximum $50,000). · Provide the account name, as registered with the Fund, and the account number. · Redemption proceeds will be mailed to you by check at the address indicated in your account registration, or wired to an account at a commercial bank that you have previously designated.A $15.00 charge is deducted from redemption proceeds if the proceeds are wired.This charge is subject to change without notice.Redemption proceeds may also be sent via electronic funds transfer through the Automated Clearing House (“ACH”) network, to your predetermined bank account.There is no charge for the electronic funds transfer however credit may not be available for two to three days. · During periods of unusual economic or market conditions, you may experience difficulty effecting a telephone redemption.In that event, you should follow the procedures for redemption by mail and send your written request by overnight courier to: Alpine Dynamic Transformations Fund, c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd floor, Milwaukee, WI53202. · The telephone redemption procedure may not be used to redeem shares for which certificates have been issued. · Once a telephone transaction has been placed, it cannot be canceled or modified. To redeem shares by telephone, you must indicate this on your application and choose how the redemption proceeds are to be paid.To authorize telephone redemption after establishing your account, or to change instructions already given, send a signed written request to Alpine Dynamic Transformations Fund, c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd floor, Milwaukee, WI 53202.Signatures must be guaranteed by a bank or trust company (not a notary public), a member firm of a domestic stock exchange or by another financial institution whose guarantees are acceptable to the Transfer Agent.You should allow approximately ten business days for the form to be processed. 15 Reasonable procedures are used to verify that telephone redemption requests are genuine.These procedures include requiring some form of personal identification and tape recording of conversations.If these procedures are followed, the Fund and its agents will not be liable for any losses due to unauthorized or fraudulent instructions.The Fund reserves the right to refuse a telephone redemption request, if it is believed advisable to do so.The telephone redemption option may be suspended or terminated at any time without advance notice. Redemption Fees The Fund is designed for long-term investors willing to accept the risks associated with a long-term investment.The Fund is not designed for short-term traders whose frequent purchases and redemptions can generate substantial cash flow.These cash flows can unnecessarily disrupt the Fund’s investment program.Short-term traders often redeem when the market is most turbulent, thereby forcing the sale of underlying securities held by the Fund at the worst possible time as far as long-term investors are concerned.Short-term trading drives up the Fund’s transaction costs, measured by both commissions and bid/ask spreads, which are borne by the remaining long-term investors.Additionally, redemption of short-term holdings may create missed opportunity costs for the Fund, as the Adviser is unable to take or maintain positions with certain securities employing certain strategies that require a longer period of time to achieve anticipated results. For these reasons, the Fund assesses a 1.00% fee on the redemption of the Fund’s shares held for less than two months.Redemption fees will be paid to the Fund to help offset transaction costs.The Fund reserves the right to waive the redemption fee, subject to its sole discretion in instances it deems not to be disadvantageous to the Fund. The Fund will use the first-in, first-out (FIFO) method to determine the two month holding period.Under this method, the date of the redemption will be compared to the earliest purchase date of shares held in the account.If this holding period is less than two months, the redemption fee will be assessed.The redemption fee will be applied on redemptions of each investment made by a shareholder that does not remain in the Fund for two months from the date of purchase. The redemption fee will not apply to any shares purchased through reinvested distributions (dividends and capital gains), or to redemptions made under the Fund’s Systematic Withdrawal Plan, as these transactions are typically de minimis.This fee will also not be assessed on certain exchanges or to the participants in employer-sponsored retirement plans that are held at the Fund in an omnibus account (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will also not be assessed on exchanges except in instances where you are exchanging shares of a fund with a redemption fee into a fund which does not currently have a redemption fee. If you exchange from a fund without a redemption fee into a fund with a redemption fee, the fee liability begins on the trade date of the exchange not the original share purchase date. Additional Redemption Information A redemption of shares is a taxable transaction for Federal income tax purposes.Under unusual circumstances, the Fund may suspend redemptions or postpone payment for up to seven days or longer, as permitted by applicable law.The Fund reserves the right to close your account if the account value has remained below $1,000 for thirty days or more as a result of one or more redemptions.You will receive sixty days’ written notice to increase the account value before the account is closed.Although in unusual circumstances the Fund may pay the redemption amount in-kind through the distribution of portfolio securities, it is obligated to redeem shares solely in cash, up to the lesser of $250,000 or 1% of the Fund’s total net assets during any ninety-day period for any one shareholder. 16 Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Tools to Combat Frequent Transactions The Fund is intended for long-term investors.The Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm Fund performance. While not specifically unlawful, the practice utilized by short-term traders to time their investments and redemptions of Fund shares with certain market-driven events can create substantial cash flows.These cash flows can be disruptive to the portfolio manager’s attempts to achieve a fund’s objectives.Further, frequent short-term trading of Fund shares drives up the Fund’s transaction costs to the detriment of the remaining shareholders. Funds that invest in overseas securities, where market timers may seek to take advantage of time zone differences and funds that invest in investments which are not frequently traded, may be targets of market timers. For these reasons, the Fund uses a variety of techniques to monitor for and detect abusive trading practices. The Fund does not accommodate “market timers” and discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm fund performance.The Board of Trustees has developed and adopted a market timing policy which takes steps to reduce the frequency and effect of these activities in the Fund.These steps include, monitoring trading activity and using fair value pricing, as determined by the Board of Trustees, when the Adviser determines current market prices are not readily available. These techniques may change from time to time as determined by the Fund in its sole discretion. Trading Practices. Currently, the Fund reserves the right, in its sole discretion, to identify trading practices as abusive.The Fund may deem the sale of all or a substantial portion of a shareholder’s purchase of Fund shares to be abusive. In addition, the Fund reserves the right to accept purchases and exchanges if it believes that such transactions would not be inconsistent with the best interests of Fund shareholders or this policy. The Fund monitors selected trades in an effort to detect excessive short-term trading activities. If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases or exchanges in the shareholder’s accounts other than exchanges into a money market fund. In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of shareholders. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive. In addition, the Fund’s ability to monitor trades that are placed by individual shareholders within group, or omnibus, accounts maintained by financial intermediaries is severely limited because the Fund does not have simultaneous access to the underlying shareholder account information.In this regard, in compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended, the Fund has entered into Information Sharing Agreements with financial intermediaries pursuant to which these financial intermediaries are required to provide to the Fund, at each Fund’s request, certain customer and identity trading information relating to its customers investing in a Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Financial intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from customers that are found to have engaged in abusive trading in violation of a Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to it from financial intermediaries and cannot ensure that it will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, a Fund’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. 17 Fair Value Pricing. The trading hours for most foreign securities end prior to the close of the NYSE, the time the Fund’s net asset value is calculated. The occurrence of certain events after the close of foreign markets, but prior to the close of the U.S. market (such as a significant surge or decline in the U.S. market) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, the Fund may value foreign securities at fair value, taking into account such events, when it calculates its net asset value. Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees. The Board of Trustees has also developed procedures which utilize fair value procedures when any assets for which reliable market quotations are not readily available or for which the Fund’s pricing service does not provide a valuation or provides a valuation that in the judgment of the Adviser does not represent fair value. The Fund may also fair value a security if the Fund or the Adviser believe that the market price is stale. Other types of securities that the Fund may hold for which fair pricing might be required include illiquid securities including restricted securities and private placements for which there is no public market. There can be no assurance that the Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its net asset value per share. Shareholder Services The Fund offers the following shareholder services.For more information about these services or your account, contact your financial intermediary or call 1-888-785-5578.Some services are described in more detail in the application. Automatic Investment Plan. You may make regular monthly or quarterly investments automatically in amounts of not less than $50 through the Automatic Investment Plan.This plan provides a convenient method to have monies deducted from your bank account, for investment into the Fund.In order to participate in the plan, your financial institution must be a member of the ACH network.The Fund may modify or terminate this privilege at any time.If your bank rejects your payment, the Fund’s Transfer Agent will charge a $25 fee to your account.To begin participating in the plan, please complete the Automatic Investment Plan section on the application or call the Transfer Agent at 1-888-785-5578.Any request to change or terminate your Automatic Investment Plan should be submitted to the Transfer Agent five days prior to the effective date. Telephone Investment Plan. You may make investments into an existing account, on demand, in amounts of not less than $100 or more than $10,000 per investment, by calling 1-888-785-5578.If elected on your application, telephone orders will be accepted via electronic funds transfer from your bank account through the ACH network.You must have banking information established on your account prior to making a purchase.If your order is received by 4:00 p.m. (Eastern time), shares will be purchased at the net asset value calculated on that day. Systematic Cash Withdrawal Plan. If your account has a value of $10,000 or more, you may participate in the Systematic Cash Withdrawal Plan.Under this plan, you may elect to receive regular monthly or quarterly checks to your address of record, or credit directly to your predetermined bank account, in a stated amount of not less than $75.Shares will be redeemed as necessary to make those payments.To participate in the Systematic Cash Withdrawal Plan, you should elect to have dividends and capital gain distributions on your Fund shares reinvested. Investments through Employee Benefit and Savings Plans. Certain qualified and non-qualified employee benefit and savings plans may make shares of the Fund available to their participants.The Adviser may provide compensation to organizations providing administrative and recordkeeping services to those plans. 18 Automatic Reinvestment Plan. For your convenience, all dividends and distributions of the Fund are automatically reinvested in full and fractional shares of the Fund at the net asset value per share at the close of business on the record date, unless you request otherwise in writing.A written request to change your dividend reinvestment election must be received at least three full business days before a given record date to be effective on that date. Tax Sheltered Retirement Plans. Eligible investors may open a pension or profit sharing account in the Fund under the following prototype retirement plans: (i) Individual Retirement Accounts (‘‘IRAs’’) and Rollover IRAs; and (ii) Simplified Employee Pensions (SEPs) for sole proprietors, partnerships and corporations. Householding.The Fund will automatically send updated prospectuses, Annual Reports and Semi-Annual Reports to Fund shareholders to you.In order to reduce the volume of mail, when possible, only one copy of each document will be sent to shareholders we reasonably believe are from the same family or household.This policy does not apply to account statements. Internet Account Access and Trading.This option allows you to access your account information online as well as execute transactions on your account.To choose this option, complete the appropriate section of your application.For Internet transactions, only bank accounts held at domestic institutions which are ACH members may be used.Your shares will be purchased or redeemed at the next NAV determined after receipt of your order.You may not use Internet transactions for your initial purchase of Fund shares. Log on to the Alpine Funds’ website at http://www.alpinefunds.com to access your account and to create your PIN. Dividends, Distributions and Taxes The following is a summary discussion of certain U.S. federal income tax consequences that may be relevant to a shareholder of the Fund who acquires, holds and/or disposes of shares of the Fund, and reflects provisions of the Code, existing Treasury regulations, ruling published by the IRS, and other applicable authority, as of the date of this prospectus.These authorities are subject to change by legislative or administrative action, possibly with retroactive effect.The following discussion is only a summary of some of the important tax considerations generally applicable to investments in the Fund and the discussion set forth herein does not constitute tax advice.For more detailed information regarding tax considerations, see the Fund’s Statement of Additional Information.There may be other tax considerations applicable to particular investors.In addition, income earned through an investment in the Fund may be subject to state, local and foreign taxes. Your distribution will be reinvested automatically in additional shares of the Fund in which you have invested, unless you have elected on your original application, or by written instructions filed with the Fund, to have them paid in cash. If you elect to receive dividends in cash and the U.S. Postal Service cannot deliver your checks or if your checks remain uncashed for six months, your dividends may be reinvested in your account at the then-current net asset value.All future distributions will be automatically reinvested in the shares of the Fund.No interest will accrue on amounts represented by uncashed distribution checks. Dividend Policy. It is the policy of the Fund to distribute to shareholders its investment company income, if any, annually and any net realized capital gains annually or more frequently as required for qualification as a regulated investment company by the Code.Dividends and distributions generally are taxable in the year paid, except any dividends paid in January that were declared in the previous calendar quarter may be treated as paid in December of the previous year. Taxation of the Fund.The Fund intends to qualify to be treated as a regulated investment company under the Code.While so qualified, the Fund will not be required to pay any Federal income tax on that portion of its investment company taxable income and any net realized capital gains it distributes to shareholders.The Code imposes a 4% nondeductible excise tax on regulated investment companies, such as the Fund, to the extent it does not meet certain distribution requirements by the end of each calendar year.The Fund anticipates meeting these distribution requirements. 19 Taxation of Shareholders.The following information is meant as a general summary for U.S. citizens and residents.Most shareholders normally will have to pay Federal income tax and any state or local taxes on the dividends and distributions they receive from the Fund whether dividends and distributions are paid in cash or reinvested in additional shares. The Fund’s net investment income and short-term capital gains are distributed as dividends and will be taxable as ordinary income or qualified dividend income.Other capital gain distributions are taxable as long-term capital gains, regardless of how long you have held your shares in the Fund.Absent further legislation, the reduced maximum rates on qualified dividend income and long-term capital gains will cease to apply to taxable years beginning after December 31, 2010.Distributions generally are taxable in the tax year in which they are declared, whether you reinvest them or take them in cash. Your redemptions, including exchanges, may result in a capital gain or loss for Federal tax purposes.A capital gain or loss on your investment is the difference between the cost of your shares, including any sales charges, and the amount you receive when you sell your shares. Following the end of each calendar year, every shareholder will be sent applicable tax information and information regarding the dividends paid and capital gain distributions made during the calendar year.For amounts paid in 2007, the backup withholding rate is 28%.The Fund may be subject to foreign withholding taxes, which would reduce its investment return. Tax treaties between certain countries and the U.S. may reduce or eliminate these taxes.Shareholders who are subject to U.S. Federal income tax may be entitled, subject to certain rules and limitations, to claim a Federal income tax credit or deduction for foreign income taxes paid by the Fund.The Fund’s transactions in options, futures and forward contracts are subject to special tax rules.These rules can affect the amount, timing and characteristics of distributions to shareholders. The foregoing briefly summarizes some of the important Federal income tax consequences to shareholders of investing in the Fund’s shares, reflects the Federal tax law as of the date of this prospectus, and does not address special tax rules applicable to certain types of investors, such as corporate, tax-exempt and foreign investors. Investors should consult their tax advisers regarding other Federal, state or local tax considerations that may be applicable in their particular circumstances, as well as any proposed tax law changes. Financial Highlights The Fund commenced operations on , 2008.Because the Fund has less than one calendar year of operating history, there is no financial information available at this time. 20 Notice of Privacy Policy The Fund collects non-public information about you from the following sources: · Information we receive about you on applications or other forms; · Information you give us orally; and · Information about your transactions with others or us. The Fund does not disclose any non-public personal information about our customers or former customers without the customer’s authorization, except as required by law or in response to inquiries from governmental authorities.The Fund restricts access to your personal and account information to those employees who need to know that information to provide products and services to you.The Fund also may disclose that information to unaffiliated third parties (such as to brokers or custodians) only as permitted by law and only as needed for us to provide agreed services to you.The Fund maintains physical, electronic and procedural safeguards to guard your non-public personal information. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with unaffiliated third parties. Not Part of the Prospectus 21 Additional Information No dealer, sales representative or any other person has been authorized to give any information or to make any representations, other than those contained in this Prospectus or in approved sales literature in connection with the offer contained herein, and if given or made, such other information or representations must not be relied upon as having been authorized by the Fund.This Prospectus does not constitute an offer by the Fund to sell or a solicitation of an offer to buy any of the securities offered hereby in any jurisdiction or to any person to whom it is unlawful to make such offer. INVESTMENT ADVISER ALPINE WOODS CAPITAL INVESTORS, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY10577 CUSTODIAN U.S. BANK N.A. 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 TRANSFER AGENT, FUND ACCOUNTANT & ADMINISTRATOR U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM DELOITTE & TOUCHE LLP 555 East Wells Street Milwaukee, WI53202 DISTRIBUTOR QUASAR DISTRIBUTORS, LLC 615 East Michigan Street Milwaukee, WI53202 FUND COUNSEL BLANK ROME LLP 405 Lexington Avenue New York, NY10174 22 To Obtain More Information About the Fund For more information about the Fund, the following documents are available free upon request: Annual/Semi-Annual Reports — Additional information will be available in the Annual and Semi-Annual Reports to Fund shareholders.The Annual Report contains a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (“SAI”) — The SAI provides more details about the Fund and its policies.A current SAI is on file with the SEC and is incorporated by reference into (and is legally a part of) this Prospectus. To obtain free copies of the Annual or Semi-Annual Report or the SAI or to discuss questions about the Fund: By Telephone — 1-888-785-5578 By Mail — Alpine Dynamic Transformations Fund, c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd floor, Milwaukee, WI53202. By Website — htpp://www.alpinefunds.com- The SAI is currently not available on the website but you may obtain the document by requesting it by telephone of by mail as noted above or from the SEC as noted below. From the SEC — Information about the Fund (including the SAI) can be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 942-8090. Reports and other information about the Fund are available on the EDGAR database on the SEC’s Internet site at http://www.sec.gov and copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Commission’s Public Reference Section, Washington, D.C. 20549-0102. Investment Company Act File Number 811-10405. STATEMENT OF ADDITIONAL INFORMATION , 2008 ALPINE DYNAMIC BALANCE FUND ALPINE DYNAMIC DIVIDEND FUND ALPINE DYNAMIC FINANCIAL SERVICES FUND ALPINE DYNAMIC INNOVATORS FUND ALPINE DYNAMIC TRANSFORMATIONS FUND EACH A SERIES OF ALPINE SERIES TRUST 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin53202 1-888-785-5578 This Statement of Additional Information, dated , 2008, relates to Alpine Dynamic Balance Fund (the “Balance Fund”), Alpine Dynamic Dividend Fund (the “Dividend Fund”), Alpine Dynamic Financial Services Fund (the “Financial Services Fund”), Alpine Dynamic Innovators Fund (the “Innovators Fund”) and Alpine Dynamic Transformations Fund (the “Transformations Fund”) and collectively with the Balance Fund, the Dividend Fund, the Financial Services Fund and the Innovators Fund, the “Funds”.Each Fund is a separate series of Alpine Series Trust (the “Trust”).Shares of each Fund are offered through a Prospectus dated February 28, 2007 or, in the case of the Transformations Fund, , 2008.A copy of the Prospectus may be obtained without charge by calling the number listed above.This Statement of Additional Information is not a prospectus.It contains information in addition to and more detailed than that set forth in the Prospectus and is intended to provide you with information regarding the activities and operations of each Fund.The Statement of Additional Information should be read in conjunction with the Prospectus. The Funds’ most recent Annual Report to shareholders is a separate document supplied with this Statement of Additional Information.The financial statements, accompanying notes and report of independent registered public accounting firm appearing in the Annual Report are incorporated into this Statement of Additional Information by reference to the Funds’ October 31, 2006 Annual Report as filed with the Securities and Exchange Commission (“SEC”).The Transformations Fund commenced operations on , 2008 and therefore the October 31, 2006 Annual Report does not cover that Fund. Table of Contents DESCRIPTION OF EACH FUND AND ITS INVESTMENTS 1 HISTORY OF THE FUNDS AND GENERAL INFORMATION 1 TYPES OF INVESTMENTS 2 STRATEGIC INVESTMENTS 5 SPECIAL INVESTMENT TECHNIQUES 11 INVESTMENT RESTRICTIONS 13 CERTAIN RISK CONSIDERATIONS 15 PORTFOLIO TURNOVER 15 MANAGEMENT 16 CODES OF ETHICS 23 PROXY VOTING PROCEDURES 23 INVESTMENT ADVISORY ARRANGEMENTS 24 DISTRIBUTOR 28 ALLOCATION OF BROKERAGE 28 PORTFOLIO HOLDINGS INFORMATION 30 ADDITIONAL TAX INFORMATION 31 NET ASSET VALUE 34 PURCHASE OF SHARES 35 ANTI-MONEY LAUNDERING PROGRAM 36 REDEMPTIONS 36 SERVICE PROVIDERS 37 ADDITIONAL INFORMATION 38 PERFORMANCE INFORMATION 39 GENERAL 40 FINANCIAL STATEMENTS 40 APPENDIX “A” A-1 APPENDIX “B” B-1 DESCRIPTION OF EACH FUND AND ITS INVESTMENTS The investment objectives of each Fund and a description of its principal investment strategies are set forth under “ABOUT THE FUNDS” and “THE FUNDS’ INVESTMENTS AND RELATED RISKS” in the Prospectus.Each Fund’s investment objectives are fundamental and may not be changed without the approval of a majority of the outstanding voting securities of that Fund. Alpine Woods Capital Investors, LLC (formerly, Alpine Management & Research, LLC) (the “Adviser”) serves as the investment adviser of each Fund. HISTORY OF THE FUNDS AND GENERAL INFORMATION Capitalization and Organization Each Fund is a series of Alpine Series Trust, a Delaware statutory trust organized on June5, 2001.The Balance Fund commenced its operations on June 7, 2001.The Dividend Fund commenced its operations on September 22, 2003.The Financial Services Fund commenced its operations on November 1, 2005.The Innovators Fund commenced its operations on July 11, 2006.The Trust is governed by its Board of Trustees.Each Fund may issue an unlimited number of shares of beneficial interest with a $0.001 par value.All shares of each Fund have equal rights and privileges.Each share of a Fund is entitled to one vote on all matters as to which shares are entitled to vote, to participate equally with other shares of the same class in dividends and distributions declared by such Fund and,upon liquidation, to its proportionate share of the assets remaining after satisfaction of outstanding liabilities.Shares of each Fund are fully paid, non-assessable and fully transferable when issued and have no pre-emptive, conversion or exchange rights.Fractional shares have proportionally the same rights, including voting rights, as are provided for a full share. Under the Trust’s Declaration of Trust, each Trustee will continue in office until the termination of the Trust or his or her earlier death, incapacity, resignation or removal. Shareholders can remove a Trustee upon a vote of two-thirds of all of the outstanding shares of beneficial interest of the Trust.Vacancies may be filled by a majority of the remaining Trustees, except insofar as the Investment Company Act of 1940, as amended (the “1940 Act”) may require the election by shareholders.As a result, normally no annual or regular meetings of shareholders will be held, unless matters arise requiring a vote of shareholders under the Declaration of Trust or the 1940 Act. Shares have noncumulative voting rights, which means that the holders of more than 50% of the shares voting for the election of Trustees can elect 100% of the Trustees if they choose to do so and in such event the holders of the remaining shares so voting will not be able to elect any Trustees. The Trustees are authorized to classify and reclassify any issued class of shares of a Fund into shares of one or more classes of the Fund and to reclassify and issue any unissued shares to any number of additional series without shareholder approval.Accordingly, in the future, for reasons such as the desire to establish one or more additional portfolios of the Trust with different investment objectives, policies or restrictions, additional series or classes of shares may be created.Any issuance of shares of another series or class would be governed by the 1940 Act and the law of the State of Delaware.If shares of another series of the Trust were issued in connection with the creation of additional investment portfolios, each share of the newly created portfolio would normally be entitled to one vote for all purposes.Generally, shares of all portfolios, including the Funds, would vote as a single series on matters, such as the election of Trustees, that affected all portfolios in substantially the same manner.As to matters affecting each portfolio differently, such as approval of its investment advisory agreement (“Advisory Agreement”) and changes in investment policy, shares of each portfolio would vote separately.In addition, the Trustees may, in the future, create additional classes of shares of a Fund. Except for the different distribution related and other specific costs borne by classes of shares of a Fund that may be created in the future, each such class will have the same voting and other rights described as the other class or classes of such Fund. 1 Any Trustee may be removed at any meeting of shareholders by a vote of two-thirds of the outstanding shares of the Trust.A meeting of shareholders for the purpose of electing or removing one or more Trustees will be called (i)by the Trustees upon their own vote, or (ii)upon the demand of a shareholder or shareholders owning shares representing 10% or more of the outstanding shares.The rights of the holders of shares of a Fund may not be modified except by the vote of a majority of the outstanding shares of such Fund. TYPES OF INVESTMENTS Equity Securities Equity securities in which each Fund may invest may include common stocks, preferred stocks and securities convertible into common stocks, such as convertible bonds, warrants, rights and options.The value of equity securities varies in response to many factors, including the activities and financial condition of individual companies, the business market in which individual companies compete and general market and economic conditions.Equity securities fluctuate in value, often based on factors unrelated to the value of the issuer of the securities, and such fluctuations can be significant. Convertible Securities Each Fund may invest in convertible securities.Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuer’s underlying common stock at the option of the holder during a specified period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of “usable” bonds and warrants or a combination of the features of several of these securities.The investment characteristics of each convertible security vary widely, which allows convertible securities to be employed for a variety of investment strategies. Each Fund will exchange or convert convertible securities into shares of underlying common stock when, in the opinion of the Adviser, the investment characteristics of the underlying common shares will assist a Fund in achieving its investment objective.Each Fund may also elect to hold or trade convertible securities.In selecting convertible securities, the Adviser evaluates the investment characteristics of the convertible security as a fixed income instrument, and the investment potential of the underlying equity security for capital appreciation.In evaluating these matters with respect to a particular convertible security, the Adviser considers numerous factors, including the economic and political outlook, the value of the security relative to other investment alternatives, trends in the determinants of the issuer’s profits, and the issuer’s management capability and practices. Warrants Each Fund may invest in warrants.Warrants are options to purchase common stock at a specific price (usually at a premium above the market value of the optioned common stock at issuance) valid for a specific period of time.Warrants may have a life ranging from less than one year to twenty years, or they may be perpetual.However, most warrants have expiration dates after which they are worthless. In addition, a warrant is worthless if the market price of the common stock does not exceed the warrant’s exercise price during the life of the warrant.Warrants have no voting rights, pay no dividends, and have no rights with respect to the assets of the corporation issuing them.The percentage increase or decrease in the market price of the warrant may tend to be greater than the percentage increase or decrease in the market price of the optioned common stock. Foreign Securities Each Fund may purchase securities of non-U.S. issuers and securities of U.S. issuers that trade in foreign markets (“foreign securities”).To the extent that foreign securities purchased by a Fund are denominated in currencies other than the U.S. dollar, changes in foreign currency exchange rates will affect: a Fund’s net asset values per share; the value of any interest earned; gains and losses realized on the sale of securities; and net investment income and capital gains, if any, to be distributed to shareholders by the Fund.If the value of a foreign currency rises against the U.S. dollar, the value of a Fund’s assets denominated in that currency will increase.Correspondingly, if the value of a foreign currency declines against the U.S. dollar, the value of a Fund’s assets denominated in that currency will decrease.The performance of a Fund will be measured in U.S. dollars, the base currency for a Fund.When a Fund converts its holdings to another currency, it may incur conversion costs.Foreign exchange dealers realize a profit on the difference between the prices at which such dealers buy and sell currencies. 2 Each Fund may engage in transactions in foreign securities, which are listed on foreign securities exchanges, traded in the over-the-counter market or issued in private placements.Transactions in listed securities may be effected in the over-the-counter markets if, in the opinion of the Adviser, this affords a Fund the ability to obtain best price and execution. Securities markets of foreign countries in which each Fund may invest are generally not subject to the same degree of regulation as the U.S. markets and may be more volatile and less liquid than the major U.S. markets.The differences between investing in foreign and U.S. companies include: (1)less publicly available information about foreign companies; (2)the lack of uniform financial accounting standards and practices among countries which could impair the validity of direct comparisons of valuations measures (such as price/earnings ratios) for securities in different countries; (3)less readily available market quotations for the securities of foreign issuers; (4)differences in government regulation and supervision of foreign stock exchanges, brokers, listed companies, and banks; (5)differences in legal systems which may affect the ability to enforce contractual obligations or obtain court judgments; (6)generally lower foreign stock market volume; (7)the likelihood that foreign securities may be less liquid or more volatile, which may affect the ability of the Fund to purchase or sell large blocks of securities and thus obtain the best price; (8)transactions costs, including brokerage charges and custodian charges associated with holding foreign securities, may be higher; (9)the settlement period for foreign securities, which are sometimes longer than those for securities of U.S. issuers, may affect portfolio liquidity; (10)foreign securities held by a Fund may be traded on days that the Fund does not value its portfolio securities, such as Saturdays and customary business holidays, and accordingly, net asset value per share may be significantly affected on days when shareholders do not have the ability to purchase or redeem shares of the Fund; and (11)political and social instability, expropriation, and political or financial changes which adversely affect investment in some countries.These various risks may be greater in emerging market countries. American Depositary Receipts (“ADRs”) and European Depositary Receipts (“EDRs”) and other securities convertible into securities of foreign issuers may not necessarily be denominated in the same currency as the securities into which they may be converted, but rather in the currency of the market in which they are traded.ADRs are receipts typically issued by an American bank or trust company which evidence ownership of underlying securities issued by a foreign corporation.EDRs are receipts issued in Europe by banks or depositories that evidence a similar ownership arrangement.Generally ADRs, in registered form, are designed for use in United States securities markets and EDRs, in bearer form, are designed for use in European securities markets. Fixed Income Securities Each Fund may invest in bonds and other types of debt obligations of U.S. and foreign issuers.These securities, whether of U.S. or foreign issuers, may pay fixed, variable or floating rates of interest, and may include zero coupon obligations, which do not pay interest until maturity.Fixed income securities may include: § bonds, notes and debentures issued by corporations; § debt securities issued or guaranteed by the U.S. Government or one of its agencies or instrumentalities (“U.S. Government Securities”); § municipal securities; § mortgage-backed and asset-backed securities; or § debt securities issued or guaranteed by foreign corporations and foreign governments, their agencies, instrumentalities or political subdivisions, or by government owned, controlled or sponsored entities, including central banks. 3 Subject to certain limitations, each Fund may invest in both investment grade and non-investment grade debt securities.Investment grade debt securities have received a rating from Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc. (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”) in one of the four highest rating categories or, if not rated, have been determined to be of comparable quality to such rated securities by the Adviser or the Sub-Adviser.Non-investment grade debt securities (typically called “junk bonds”) have received a rating from S&P or Moody’s of below investment grade, or have been given no rating and are determined by the Adviser and the Sub-Adviser to be of a quality below investment grade.Each Fund may invest up to 5% of the value of its total assets in debt securities that are rated below A by Moody’s or by S&P.Each Fund may not invest in debt securities rated below Ccc by S&P or Caa by Moody’s (or unrated debt securities determined to be of comparable quality by the Adviser and the Sub-Adviser).There are no limitations on the maturity of debt securities that may be purchased by a Fund. Sovereign Debt Obligations The Funds may purchase sovereign debt instruments issued or guaranteed by foreign governments or their agencies, including debt of developing countries.Sovereign debt may be in the form of conventional securities or other types of debt instruments such as loans or loan participations.Sovereign debt of developing countries may involve a high degree of risk, and may present the risk of default.Governmental entities responsible for repayment of the debt may be unable or unwilling to repay principal and interest when due, and may require renegotiation or rescheduling of debt payments. In addition, prospects for repayment of principal and interest may depend on political as well as economic factors. Securities of other Investment Companies Each Fund may invest in the securities of other registered, open-end investment companies that have investment objectives and policies similar to its own.Each Fund may also purchase shares of money market funds that invest in U.S. Government Securities and repurchase agreements, in lieu of purchasing money market instruments directly.Any investment by a Fund in the securities of other investment companies, including money market funds, will be subject to the limitations on such investments contained in the 1940 Act or applicable exemptive order.When a Fund holds shares of another investment company, the Fund’s shareholders will indirectly bear the fees and expenses of that company, which will be in addition to the fees and expenses they bear as shareholders of the Fund. Each Fund may invest its daily cash balance in the Alpine Municipal Money Market Fund.Each Fund is permitted to invest 25% of its total assets in the Alpine Municipal Money Market Fund pursuant to the terms of an exemption granted by the SEC.Each Fund bears its proportionate share of the expenses of the Alpine Municipal Money Market Fund in which it invests. Each Fund may purchase the equity securities of closed-end investment companies to facilitate investment in certain countries.Equity securities of closed-end investment companies generally trade at a discount to their net asset value, but may also trade at a premium to net asset value.Each Fund may pay a premium to invest in a closed-end investment company in circumstances where the Adviser determines that the potential for capital growth justifies the payment of a premium.Closed-end investment companies, as well as money market funds, pay investment advisory and other fees and incur various expenses in connection with their operations.Shareholders of a Fund will indirectly bear these fees and expenses, which will be in addition to the fees and expenses of the Fund. Mortgage-Backed Securities TheFunds may invest in mortgage-backed securities issued or guaranteed by the U.S. Government, or one of its agencies or instrumentalities, or issued by private issuers.The mortgage-backed securities in which the Funds may invest include collateralized mortgage obligations (“CMOs”) and interests in real estate mortgage investment conduits (“REMICs”). CMOs are debt instruments issued by special purpose entities and secured by mortgages or other mortgage-backed securities, which provide by their terms for aggregate payments of principal and interest based on the payments made on the underlying mortgages or securities.CMOs are typically issued in separate classes with varying coupons and stated maturities.REMIC interests are mortgage-backed securities as to which the issuers have qualified to be treated as real estate mortgage investment conduits under the Internal Revenue Code of 1986, as amended (the “Code”) and have the same characteristics as CMOs. 4 The Funds may from time to time also invest in “stripped” mortgage-backed securities.These are securities that operate like CMOs but entitle the holder to disproportionate interests with respect to the allocation of interest or principal on the underlying mortgages or securities.A stripped mortgage-backed security is created by the issuer separating the interest and principal on a mortgage pool to form two or more independently traded securities.The result is the creation of classes of discount securities which can be structured to produce faster or slower prepayment expectations based upon the particular underlying mortgage interest rate payments assigned to each class.These obligations exhibit risk characteristics similar to mortgage-backed securities generally and zero coupon securities.Due to existing market characteristics, “interest only” and “principal only” mortgage-backed securities are considered to be illiquid.The prices of these securities are more volatile than the prices of debt securities, which make periodic payments of interest. Because the mortgages underlying mortgage-backed securities are subject to prepayment at any time, most mortgage-backed securities are subject to the risk of prepayment in an amount differing from that anticipated at the time of issuance.Prepayments generally are passed through to the holders of the securities.Any such prepayments received by the Funds must be reinvested in other securities.As a result, prepayments in excess of that anticipated could adversely affect yield to the extent such amounts are reinvested in instruments with a lower interest rate than that of the original security.Prepayments on a pool of mortgages are influenced by a variety of economic, geographic, social and other factors.Generally, however, prepayments will increase during a period of falling interest rates and decrease during a period of rising interest rates.Accordingly, amounts required to be reinvested are likely to be greater (and the potential for capital appreciation less) during a period of declining interest rates than during a period of rising interest rates.Mortgage-backed securities may be purchased at a premium over the principal or face value in order to obtain higher income.The recovery of any premium that may have been paid for a given security is solely a function of the ability to liquidate such security at or above the purchase price. Asset-Backed Securities The Funds may invest in asset-backed securities issued by private issuers.Asset-backed securities represent interests in pools of consumer loans (generally unrelated to mortgage loans) and most often are structured as pass-through securities.Interest and principal payments ultimately depend on payment of the underlying loans by individuals, although the securities may be supported by letters of credit or other credit enhancements.The value of asset-backed securities may also depend on the creditworthiness of the servicing agent for the loan pool, the originator of the loans, or the financial institution providing the credit enhancement. Asset-backed securities may be “stripped” into classes in a manner similar to that described under the section titled, “Mortgage-Backed Securities,” above, and are subject to the prepayment risks described therein. STRATEGIC INVESTMENTS Foreign Currency Transactions; Currency Risk Exchange rates between the U.S. dollar and foreign currencies are a function of such factors as supply and demand in the currency exchange markets, international balances of payments, governmental intervention, speculation and other economic and political conditions.Although the Funds value their assets daily in U.S. dollars, they generally do not convert their holdings to U.S. dollars or any other currency.Foreign exchange dealers may realize a profit on the difference between the price at which the Funds buy and sell currencies. The Funds will engage in foreign currency exchange transactions in connection with their investments in foreign securities.The Funds will conduct their foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market or through forward contracts to purchase or sell foreign currencies. 5 Forward Foreign Currency Exchange Contracts The Funds may enter into forward foreign currency exchange contracts in order to protect against possible losses on foreign investments resulting from adverse changes in the relationship between the U.S. dollar and foreign currencies.A forward foreign currency exchange contract involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days (usually less than one year) from the date of the contract agreed upon by the parties, at a price set at the time of the contract.These contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers. A forward contract generally has a deposit requirement, and no commissions are charged at any stage for trades.Although foreign exchange dealers do not charge a fee for conversion, they do realize a profit based on the difference (the spread) between the price at which they are buying and selling various currencies.However, forward foreign currency exchange contracts may limit potential gains which could result from a positive change in such currency relationships.The Funds do not speculate in foreign currency. Except for cross-hedges, the Funds will not enter into forward foreign currency exchange contracts or maintain a net exposure in such contracts when they would be obligated to deliver an amount of foreign currency in excess of the value of their portfolio securities or other assets denominated in that currency or, in the case of a “cross-hedge,” denominated in a currency or currencies that the Adviser believes will tend to be closely correlated with that currency with regard to price movements.At the consummation of a forward contract, the Funds may either make delivery of the foreign currency or terminate their contractual obligation to deliver the foreign currency by purchasing an offsetting contract obligating them to purchase, at the same maturity date, the same amount of such foreign currency.If the Funds choose to make delivery of the foreign currency, they may be required to obtain such currency through the sale of portfolio securities denominated in such currency or through conversion of other assets of the Funds into such currency.If the Funds engage in an offsetting transaction, the Funds will incur a gain or loss to the extent that there has been a change in forward contract prices. It should be realized that this method of protecting the value of the Funds’portfolio securities against a decline in the value of a currency does not eliminate fluctuations in the underlying prices of the securities.It simply establishes a rate of exchange which can be achieved at some future point in time.Additionally, although such contracts tend to minimize the risk of loss due to a decline in the value of the hedged currency, at the same time they tend to limit any potential gain which might result should the value of such currency increase.Generally, the Funds will not enter into a forward foreign currency exchange contract with a term longer than one year. Foreign Currency Options The Funds may purchase and write options on foreign currencies to protect against declines in the U.S. dollar value of foreign securities or in the U.S. dollar value of dividends or interest expected to be received on these securities.These transactions may also be used to protect against increases in the U.S. dollar cost of foreign securities to be acquired by the Fund.Writing an option on foreign currency is only a partial hedge, up to the amount of the premium received, and the Funds could be required to purchase or sell foreign currencies at disadvantageous exchange rates, thereby incurring losses.The Funds may not purchase a foreign currency option if, as a result, premiums paid on foreign currency options then held by the Funds would represent more than 5% of the Funds’ net assets. 6 A foreign currency option provides the option buyer with the right to buy or sell a stated amount of foreign currency at the exercise price on a specified date or during the option period.The owner of a call option has the right, but not the obligation, to buy the currency.Conversely, the owner of a put option has the right, but not the obligation, to sell the currency.When the option is exercised, the seller (i.e., writer) of the option is obligated to fulfill the terms of the sold option.However, either the seller or the buyer may, in the secondary market, close its position during the option period at any time prior to expiration. A call option on a foreign currency generally rises in value if the underlying currency appreciates in value, and a put option on a foreign currency generally rises in value if the underlying currency depreciates in value.Although purchasing a foreign currency option can protect the Funds against an adverse movement in the value of a foreign currency, the option will not limit the movement in the value of such currency.For example, if a Fund was holding securities denominated in a foreign currency that was appreciating and had purchased a foreign currency put to hedge against a decline in the value of the currency, the Fund would not have to exercise its put option.Likewise, if a Fund were to enter into a contract to purchase a security denominated in foreign currency and, in conjunction with that purchase, were to purchase a foreign currency call option to hedge against a rise in value of the currency, and if the value of the currency instead depreciated between the date of purchase and the settlement date, the Fund would not have to exercise its call.Instead, the Fund could acquire in the spot market the amount of foreign currency needed for settlement. Special Risks Associated with Foreign Currency Options Buyers and sellers of foreign currency options are subject to the same risks that apply to options generally.In addition, there are certain additional risks associated with foreign currency options.The markets in foreign currency options are relatively new, and the Funds’ ability to establish and close out positions on such options is subject to the maintenance of a liquid secondary market.Although the Fund will not purchase or write such options unless and until, in the opinion of the Adviser, the market for them has developed sufficiently to ensure that the risks in connection with such options are not greater than the risks in connection with the underlying currency, there can be no assurance that a liquid secondary market will exist for a particular option at any specific time.In addition, options on foreign currencies are affected by most of the same factors that influence foreign exchange rates and investments generally. The value of a foreign currency option depends upon the value of the underlying currency relative to the U.S. dollar.As a result, the price of the option position may vary with changes in the value of either or both currencies and may have no relationship to the investment merits of a foreign security.Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the use of foreign currency options, investors may be disadvantaged by having to deal in an odd lot market (generally consisting of transactions of less than $1 million) for the underlying foreign currencies at prices that are less favorable than for round lots. There is no systematic reporting of last sale information for foreign currencies or any regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis.Available quotation information is generally representative of very large transactions in the interbank market and thus may not reflect relatively smaller transactions (i.e., less than $1 million) where rates may be less favorable.The interbank market in foreign currencies is a global, around-the-clock market.To the extent that the U.S. option markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets until they reopen. Foreign Currency Futures Transactions By using foreign currency futures contracts and options on such contracts, the Funds may be able to achieve many of the same objectives as they would through the use of forward foreign currency exchange contracts.The Funds may be able to achieve these objectives possibly more effectively and at a lower cost by using futures transactions instead of forward foreign currency exchange contracts. 7 A foreign currency futures contract sale creates an obligation by a Fund, as seller, to deliver the amount of currency called for in the contract at a specified future time for a specified price.A currency futures contract purchase creates an obligation by a Fund, as purchaser, to take delivery of an amount of currency at a specified future time at a specified price.Although the terms of currency futures contracts specify actual delivery or receipt, in most instances the contracts are closed out before the settlement date without the making or taking of delivery of the currency.Closing out of currency futures contracts is affected by entering into an offsetting purchase or sale transaction.An offsetting transaction for a currency futures contract sale is effected by a Fund entering into a currency futures contract purchase for the same aggregate amount of currency and same delivery date.If the price of the sale exceeds the price of the offsetting purchase, the Fund is immediately paid the difference and realizes a loss. Similarly, the closing out of a currency futures contract purchase is affected by the Balance Fund entering into a currency futures contract sale.If the offsetting sale price exceeds the purchase price, the Fund realizes a gain, and if the offsetting sale price is less than the purchase price, the Fund realizes a loss. Special Risks Associated with Foreign Currency Futures Contracts and Related Options Buyers and sellers of foreign currency futures contracts are subject to the same risks that apply to the use of futures generally.In addition, there are risks associated with foreign currency futures contracts and their use as a hedging device similar to those associated with options on foreign currencies, as described above. Options on foreign currency futures contracts may involve certain additional risks.Trading options on foreign currency futures contracts is relatively new.The ability to establish and close out positions on such options is subject to the maintenance of a liquid secondary market.To reduce this risk, the Funds will not purchase or write options on foreign currency futures contracts unless and until, in the opinion of the Adviser, the market for such options has developed sufficiently that the risks in connection with such options are not greater than the risks in connection with transactions in the underlying foreign currency futures contracts.Compared to the purchase or sale of foreign currency futures contracts, the purchase of call or put options on futures contracts involves less potential risk to the Funds because the maximum amount at risk is the premium paid for the option (plus transaction costs).However, there may be circumstances when the purchase of a call or put option on a futures contract would result in a loss, such as when there is no movement in the price of the underlying currency or futures contract. Illiquid Securities The Trust’s Board of Trustees (the “Board” or “Trustees”) has adopted procedures to determine the liquidity of certain restricted securities, as permitted under an SEC Staff position set forth in the adopting release for Rule 144A under the Securities Act of 1933, as amended (the “1933 Act”).Rule 144A (the “Rule”) is a non-exclusive, safe-harbor for certain secondary market transactions involving securities subject to restrictions on resale under federal securities laws.The Rule provides an exemption from registration for resales of otherwise restricted securities to qualified institutional buyers.The Rule was expected to further enhance the liquidity of the secondary market for securities eligible for sale under the Rule.The Staff of the SEC has left the question of determining the liquidity of restricted securities eligible for resale under the Rule for determination by the Trustees.The Trustees consider the following criteria in determining the liquidity of these restricted securities: (i) the frequency of trades and quotes for the security; (ii) the number of dealers willing to purchase or sell the security and the number of other potential buyers; (iii) dealer undertakings to make a market in the security; and (iv) the nature of the security and the nature of the marketplace trades. 8 When-Issued and Delayed Delivery Securities These transactions are made to secure what is considered to be an advantageous price or yield for the Funds.No fees or other expenses, other than normal transaction costs, are incurred.However, liquid assets of a Fund sufficient to make payment for the securities to be purchased are segregated on the Fund’s records at the trade date.These assets are marked to market and are maintained until the transaction has been settled. Lending of Portfolio Securities The collateral received when the Balance Fund or the Financial Services Fund lends portfolio securities must be valued daily and, should the market value of the loaned securities increase, the borrower must furnish additional collateral to a Fund.During the time portfolio securities are on loan, the borrower pays a Fund any dividends or interest paid on such securities.Loans are subject to termination at the option of a Fund or the borrower.Each Fund may pay reasonable administrative and custodial fees in connection with a loan and may pay a negotiated portion of the interest earned on the cash or equivalent collateral to the borrower or placing broker.A Fund does not have the right to vote securities on loan, but would terminate the loan and regain the right to vote if that were considered important with respect to the investment. Temporary Investments For defensive purposes, each Fund may temporarily invest all or a substantial portion of its assets in high quality fixed income securities, including money market instruments, or may temporarily hold cash.Fixed income securities will be deemed to be of high quality if they are rated “A” or better by S&P or the corresponding rating by Moody’s or, if unrated, are determined to be of comparable quality by the Adviser. Money market instruments are high quality, short-term fixed income obligations (which generally have remaining maturities of one year or less), and may include: § Government securities; § commercial paper; § certificates of deposit and bankers’ acceptances issued by domestic branches of United States banks that are members of the Federal Deposit Insurance Corporation; § short-term obligations of foreign issuers denominated in U.S. dollars and traded in the U.S.; and § repurchase agreements. Repurchase agreements are agreements under which a Fund purchases securities from a bank or a securities dealer that agrees to repurchase the securities from a Fund at a higher price on a designated future date.If the seller under a repurchase agreement becomes insolvent, a Fund’s right to dispose of the securities may be restricted, or the value of the securities may decline before the Fund is able to dispose of them.In the event of the bankruptcy or insolvency of the seller, a Fund may encounter delay and incur costs, including a decline in the value of the securities, before being able to sell the securities.If the seller defaults, the value of the securities may decline before a Fund is able to dispose of them.If a Fund enters into a repurchase agreement that is subject to foreign law and the other party defaults, the Fund may not enjoy protections comparable to those provided to most repurchase agreements under U.S. bankruptcy law, and may suffer delays and losses in disposing of the collateral.Each Fund has adopted procedures designed to minimize the risks of loss from repurchase agreements. Each Fund’s custodian or a sub-custodian will take possession of the securities subject to repurchase agreements, and these securities will be marked to market daily.To the extent that the original seller does not repurchase the securities from the Fund, that Fund could receive less than the repurchase price on any sale of such securities.In the event that such a defaulting seller filed for bankruptcy or became insolvent, disposition of such securities by a Fund might be delayed pending court action.Each Fund believes that under the regular procedures normally in effect for custody of a Fund’s portfolio securities subject to repurchase agreements, a court of competent jurisdiction would rule in favor of the Fund and allow retention or disposition of such securities.Each Fund will only enter into repurchase agreements with banks and other recognized financial institutions, such as broker-dealers, which are deemed by the Adviser to be creditworthy pursuant to guidelines established by the Trustees. 9 Reverse Repurchase Agreements Each Fund may also enter into reverse repurchase agreements.These transactions are similar to borrowing cash and involve risks similar to those discussed under “Borrowing” below.In a reverse repurchase agreement, a Fund transfers possession of a portfolio instrument to another person, such as a financial institution, broker, or dealer, in return for a percentage of the instrument’s market value in cash, and agrees that on a stipulated date in the future the Fund will repurchase the portfolio instrument by remitting the original consideration plus interest at an agreed upon rate.The use of reverse repurchase agreements may enable a Fund to avoid selling portfolio instruments at a time when a sale may be deemed to be disadvantageous, but the ability to enter into reverse repurchase agreements does not ensure that the Fund will be able to avoid selling portfolio instruments at a disadvantageous time. When effecting reverse repurchase agreements, liquid assets of each Fund, in a dollar amount sufficient to make payment for the obligations to be purchased, are segregated at the trade date.These securities are marked to market daily and maintained until the transaction is settled. Short Sales Each Fund may effect short sales of securities.A short sale involves the sale of a security that a Fund does not own in anticipation of purchasing the same security (or a security exchangeable therefor) at a later date at a lower price.When selling short, a Fund must borrow the security sold short and will be obligated to return the security to the lender.This is accomplished by a later purchase of the security by the Fund to close its short position.When a Fund effects a short sale, it must maintain collateral in a segregated account consisting of cash or liquid securities with a value equal to the current market value of the securities sold short less any cash deposited with its broker.A Fund may not sell a security short if, as a result of that sale, the current value of securities sold short by the Fund would exceed 10% of the value of such Fund’s net assets. The use of short sales is considered a speculative investment practice.The limited use of this practice, however, permits a Fund to pursue opportunities to profit from anticipated declines in the prices of particular securities which in the view of the Adviser are overvalued or are likely to be adversely affected by particular trends or events. Each Fund may also effect short sales “against the box” to hedge against a decline in the value of a security owned by the Fund.These transactions are not subject to the 10% limitation described above.If a Fund effects a short sale against the box, it will set aside securities equivalent in kind and amount to the securities sold short (or securities convertible or exchangeable into such securities) and hold those securities while the short sale is outstanding. Borrowing Each Fund may borrow money for investment purposes (which is a practice known as “leverage”).Leveraging creates an opportunity for increased investment returns, but at the same time, creates special risk considerations.For example, leveraging may exaggerate changes in the net asset value of a Fund’s shares and in the yield on the Fund’s portfolio.Although the principal amount of such borrowings will be fixed, the Fund’s net assets may change in value during the time the borrowing is outstanding.Since any decline in value of the Fund’s investments will be borne entirely by a Fund’s shareholders, the effect of leverage in a declining market would be a greater decrease in net asset value than if a Fund did not use leverage.Leveraging will create interest expenses for a Fund, which can exceed the investment return from the borrowed funds.To the extent the investment return derived from securities purchased with borrowed funds exceeds the interest a Fund will have to pay, the Fund’s investment return will be greater than if leverage was not used.Conversely, if the investment return from the assets retained with borrowed funds is not sufficient to cover the cost of borrowings, the investment return of the Fund will be less than if leverage was not used. 10 SPECIAL INVESTMENT TECHNIQUES Each of the Funds may engage in transactions in options and futures contracts and options on futures contracts.These instruments derive their performance, at least in part, from the performance of an underlying asset or index.The discussion below provides additional information regarding the use of options on stock indices and stock index futures.Appendix B to this Statement of Additional Information sets forth further details regarding options and futures. Use of Futures and Options Each of the Funds will comply with and adhere to all limitations on the manner and extent to which it effects transactions in futures and options on such futures currently imposed by the rules and policy guidelines of the Commodity Futures Trading Commission as conditions for exemption of a mutual fund, or investment advisers thereto, from registration as a commodity pool operator.Under those restrictions, neither Fund will, as to any positions, whether long, short or a combination thereof, enter into futures and options thereon for which the aggregate initial margins and premiums exceed 5% of the fair market value of its assets after taking into account unrealized profits and losses on options it has entered into.In the case of an option that is “in-the-money,” the in-the-money amount may be excluded in computing such 5%.(In general, a call option on a future is “in-the-money” if the value of the future exceeds the exercise (“strike”) price of the call; a put option on a future is “in-the-money” if the value of the future which is the subject of the put is exceeded by the strike price of the put.)Each of the Funds may use futures and options thereon solely for bona fide hedging or for other non-speculative purposes within the meaning and intent of the applicable provisions of the Commodities Exchange Act and regulations thereunder.As to long positions which are used as part of a Fund’s investment strategy and are incidental to its activities in the underlying cash market, the “underlying commodity value” of a Fund’s futures and options thereon must not exceed the sum of (i) cash set aside in an identifiable manner, or short-term U.S. debt obligations or other dollar-denominated high-quality, short-term money instruments so set aside, plus sums deposited on margin; (ii) cash proceeds from existing investments due in 30 days; and (iii) accrued profits held at the futures commission merchant.The “underlying commodity value” of a future is computed by multiplying the size of the future by the daily settlement price of the future.For an option on a future, that value is the underlying commodity value of the future underlying the option. Each of theFunds may purchase call and put options on securities to seek capital growth or for hedging purposes.Each Fund may also write and sell covered call and put options and purchase and write options on stock indices (such as the S&P 500 Index) listed on domestic or foreign securities exchanges or traded in the over-the-counter market for hedging purposes. Each of the Funds may invest up to 10% of the value of its assets, represented by premiums paid, to purchase call and put options on securities and securities indices.No Fund may write covered call and put options on securities and securities indices with aggregate exercise prices in excess of 15% of the value of its assets. Risks of Options on Stock Indices The purchase and sale of options on stock indices will be subject to risks applicable to options transactions generally.In addition, the distinctive characteristics of options on indices create certain risks that are not present with stock options.Index prices may be distorted if trading of certain stocks included in the index is interrupted.Trading in index options also may be interrupted in certain circumstances such as if trading were halted in a substantial number of stocks included in the index or if dissemination of the current level of an underlying index is interrupted.If this occurred, a Fund would not be able to close out options which it had purchased and, if restrictions on exercise were imposed, may be unable to exercise an option it holds, which could result in losses if the underlying index moves adversely before trading resumes.However, it is a policy to purchase options only on indices that include a sufficient number of stocks so that the likelihood of a trading halt in the index is minimized. 11 The purchaser of an index option may also be subject to a timing risk.If an option is exercised by a Fund before final determination of the closing index value for that day, the risk exists that the level of the underlying index may subsequently change.If such a change caused the exercised option to fall out-of-the-money (that is, the exercising of the option would result in a loss, not a gain), a Fund would be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer.Although a Fund may be able to minimize this risk by withholding exercise instructions until just before the daily cutoff time, it may not be possible to eliminate this risk entirely because the exercise cutoff times for index options may be earlier than those fixed for other types of options and may occur before definitive closing index values are announced.Alternatively, when the index level is close to the exercise price, a Fund may sell rather than exercise the option. Although the markets for certain index option contracts have developed rapidly, the markets for other index options are not as liquid.The ability to establish and close out positions on such options will be subject to the development and maintenance of a liquid secondary market.It is not certain that this market will develop in all index option contracts.The Funds will not purchase or sell any index option contract unless and until, in the opinion of the Adviser, the market for such options has developed sufficiently that such risk in connection with such transactions is no greater than such risk in connection with options on stocks. Stock Index Futures Characteristics Currently, stock index futures contracts can be purchased or sold with respect to several different stock indices, each based on a different measure of market performance.A determination as to which of the index contracts would be appropriate for purchase or sale by a Fund will be based upon, among other things, the liquidity offered by such contracts and the volatility of the underlying index. Unlike when a Fund purchases or sells a security, no price is paid or received by the Fund upon the purchase or sale of a futures contract.Instead, each Fund will be required to deposit in a segregated asset account an amount of cash or qualifying securities (currently, U.S. Treasury bills) currently ranging from approximately 10% to 15% of the contract amount.This is called “initial margin.”Such initial margin is in the nature of a performance bond or good faith deposit on the contract which is returned to each Fund upon termination of the futures contract.Gains and losses on open contracts are required to be reflected in cash in the form of variation margin payments which the Fund may be required to make during the term of the contracts to its broker.Such payments would be required where, during the term of a stock index futures contract purchased by a Fund, the price of the underlying stock index declined, thereby making a Fund’s position less valuable.In all instances involving the purchase of stock index futures contracts by a Fund, an amount of cash together with such other securities as permitted by applicable regulatory authorities to be utilized for such purpose, at least equal to the market value of the futures contracts, will be deposited in a segregated account with the Fund’s custodian to collateralize the position.At any time prior to the expiration of a futures contract, a Fund may elect to close its position by taking an opposite position which will operate to terminate its position in the futures contract.For a more complete discussion of the risks involved in stock index futures, refer to the Appendix (“Futures and Options”). Where futures are purchased to hedge against a possible increase in the price of a security before a Fund is able to fashion its program to invest in the security or in options on the security, it is possible that the market may decline instead.If a Fund, as a result, concluded not to make the planned investment at that time because of concern as to the possible further market decline or for other reasons, a Fund would realize a loss on the futures contract that is not offset by a reduction in the price of securities purchased. In addition to the possibility that there may be an imperfect correlation or no correlation at all between movements in the stock index future and the portion of the portfolio being hedged, the price of stock index futures may not correlate perfectly with movements in the stock index due to certain market distortions.All participants in the futures market are subject to margin deposit and maintenance requirements.Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the normal relationship between the index itself and the value of a future.Moreover, the deposit requirements in the futures market are less onerous than margin requirements in the securities market and may therefore cause increased participation by speculators in the futures market.Such increased participation may also cause temporary price distortions.Due to the possibility of price distortion in the futures market and because of the imperfect correlation between movements in stock indices and movements in the prices of stock index futures, the value of stock index futures contracts as a hedging device may be reduced.In addition, if a Fund has insufficient available cash, it may at times have to sell securities to meet variation margin requirements.Such sales may have to be effected at a time when it may be disadvantageous to do so. 12 INVESTMENT RESTRICTIONS Fundamental Investment Restrictions Except as noted, the investment restrictions set forth below are fundamental and may not be changed with respect to a Fund without the affirmative vote of a majority of the outstanding voting securities of such Fund.Where an asterisk (*) appears, the relevant policy is non-fundamental and may be changed by the Trustees without shareholder approval.As used in this Statement of Additional Information and in the Prospectus, “a majority of the outstanding voting securities of a Fund” means the lesser of (1) the holders of more than 50% of the outstanding shares of beneficial interest of a Fund or (2) 67% of the shares of a Fund present if more than 50% of the shares are present at a meeting in person or by proxy. 1. Diversification With respect to 75% of its total assets, each Fund may not purchase a security, other than securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities, if as a result of such purchase, more than 5% of the value of that Fund’s total assets would be invested in the securities of any one issuer, or that Fund would own more than 10% of the voting securities of any one issuer. 2. Investment for Purposes of Control or Management* Each Fund may not invest in companies for the purpose of exercising control or management. 3. Purchase of Securities on Margin* Each Fund may not purchase securities on margin, except that it may obtain such short-term credits as may be necessary for the clearance of transactions.A deposit or payment by that Fund of initial or variation margin in connection with financial futures contracts or related options transactions is not considered the purchase of a security on margin. 4. Underwriting Each Fund will not underwrite any issue of securities except as it may be deemed an underwriter under the 1933 Act in connection with the sale of securities in accordance with its investment objectives, policies and limitations. 5. Interests in Oil, Gas or Other Mineral Exploration or Development Programs Each Fund may not purchase, sell or invest in interests in oil, gas or other mineral exploration or development programs. 6. Short Sales Each Fund may effect short sales of securities subject to the limitation that a Fund may not sell a security short if, as a result of such sale, the current value of securities sold short by that Fund would exceed 10% of the value of that Fund’s net assets; provided, however, if the Fund owns or has the right to obtain securities equivalent in kind and amount to the securities sold short (i.e., short sales “against the box”), this limitation is not applicable. 13 7. Lending of Funds and Securities Each Fund may not make loans of money or securities, except to the extent that a Fund may lend money through the purchase of permitted investments, including repurchase agreements, and the Balance Fund and Financial Services Fund may lend securities in accordance with such procedures as may be adopted by the Trustees. Each Fund may not lend its portfolio securities, unless the borrower is a broker-dealer or financial institution that pledges and maintains collateral with that Fund consisting of cash or securities issued or guaranteed by the U.S. government having a value at all times not less than 100% of the current market-value of the loaned securities, including accrued interest, provided that the aggregate amount of such loans shall not exceed 30% of a Fund’s net assets. 8. Commodities Each Fund may not purchase, sell or invest in commodities, provided that this restriction shall not prohibit a Fund from purchasing and selling securities or other instruments backed by commodities or financial futures contracts and related options, including but not limited to, currency futures contracts and stock index futures. 9. Real Estate Each Fund may not purchase, sell or invest in real estate, but may invest in securities of companies that deal in real estate or are engaged in the real estate business, including real estate investment trusts, and securities secured by real estate or interests therein and may hold and sell real estate acquired through default, liquidation or other distributions of an interest in real estate as a result of a Fund’s ownership of such securities. 10. Borrowing, Senior Securities, Reverse Repurchase Agreements Each Fund may not issue senior securities as defined by the 1940 Act, except that a Fund may borrow money from banks and enter into reverse repurchase agreements (i) in the aggregate amount of up to 10% of the value of its assets to increase its holdings of portfolio securities and (ii) for temporary extraordinary or emergency purposes, subject to the overall limitation that total borrowings by that Fund (including borrowing through reverse repurchase agreements) may not exceed 33 1/3% of the value of a Fund’s total assets (measured in each case at the time of borrowing). 11. Joint Trading* Each Fund may not participate on a joint or joint and several basis in any trading account in any securities.(The “bunching” of orders for the purchase or sale of portfolio securities with the Adviser or accounts under its management to reduce brokerage commissions, to average prices among them or to facilitate such transactions is not considered a trading account in securities for purposes of this restriction.) 12. Pledging Assets Each Fund may not pledge, mortgage, hypothecate or otherwise encumber its assets, except to secure permitted borrowings and to implement collateral and similar arrangements incident to permitted investment practices. 13. Investing in Securities of Other Investment Companies* Each Fund currently intends to limit its investment in securities issued by other investment companies so that not more than 3% of the outstanding voting stock of any one investment company will be owned by a Fund, or its affiliated persons, as a whole in accordance with the 1940 Act and applicable Federal securities laws. Each Fund is permitted to invest 25% of its total assets in the Alpine Municipal Money Market Fund pursuant to the terms of an exemption granted by the SEC. 14 14. Illiquid Securities* Each Fund may not invest more than 15% of its net assets in illiquid securities and other securities which are not readily marketable, including repurchase agreements which have a maturity of longer than seven days, but excluding securities eligible for resale under Rule 144A of the 1933 Act which the Trustees have determined to be liquid. 15. Options* Each Fund may write, purchase or sell put or call options on securities, stock indices and foreign currencies, or combinations thereof, as discussed elsewhere in this Statement of Additional Information. 16. Futures Contracts* Each Fund may not purchase financial futures contracts and related options except for “bona fide hedging” purposes, but may enter into such contracts for non-hedging purposes provided that aggregate initial margin deposits plus premiums paid by that Fund for open futures options positions, less the amount by which any such positions are “in-the-money,” may not exceed 5% of a Fund’s total assets. 17. Concentration in Any One Industry Each of the Balance Fund, the Dividend Fund and the Dynamic Innovators Fund may not invest more than 25% of the value of its total assets in the securities in any single industry, provided that there shall be no limitation on the purchase of U.S. Government securities.The Financial Services Fund, however, will invest more than 25% of the value of its total assets in the securities of institutions in the financial services industry. * Non-fundamental policy that may be changed by the Trustees without shareholder approval. Except as otherwise stated in this Statement of Additional Information or in the Prospectus, if a percentage limitation set forth in an investment policy or restriction of a Fund is adhered to at the time of investment or at the time a Fund engages in a transaction, a subsequent increase or decrease in percentage resulting from a change in value of an investment or position, or a change in the net assets of a Fund, will not result in a violation of such restriction. For purposes of their policies and limitations, a Fund considers certificates of deposit and demand and time deposits issued by a U.S. branch of a domestic bank or savings and loan association having capital, surplus, and undivided profits in excess of $100,000,000 at the time of investment to be “cash items.” CERTAIN RISK CONSIDERATIONS There can be no assurance that a Fund will achieve its investment objective and an investment in a Fund involves certain risks which are described under “ABOUT THE FUND - Main Risks” and “THE FUNDS’ INVESTMENTS AND RELATED RISKS” in the Prospectus. PORTFOLIO TURNOVER For the fiscal years ended October 31, 2004, 2005 and 2006, the portfolio turnover rates for theFunds are presented in the table below.Variations in turnover rate may be due to a fluctuating volume of shareholder purchase and redemption orders, market conditions, or changes in the Investment Adviser’s investment. Turnover Rates 2006 2005 2004 Balance Fund 22% 36% 56% Dividend Fund 192% 216% 194% Financial Services Fund(1) 106% N/A N/A Innovators Fund(2) 3.25% N/A N/A Transformations Fund(3) (1)Financial Services Fund commenced operations on November 1, 2005. (2)Innovators Fund commenced operations on July 11, 2006. (2)Transformations Fund commenced operations on , 2008. 15 MANAGEMENT The Board has the responsibility for the overall management of the Trust and each Fund, including general supervision and review of each Fund’s investment activities and it conformity with Delaware law and the stated policies of a Fund.The Board of Trustees elects the officers of the Trust who are responsible for administering the Trust’s day-to-day operations. The Trustees, including the Trustees who are not interested persons of the Trust as that term is defined within the 1940 Act (“Independent Trustees”), and executive officers of the Trust, their ages and principal occupations during the past five years are set forth below.The address of each Trustee and Officer is 2500 Westchester Avenue, Suite 215, Purchase, New York10577. Independent Trustees Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years # of Portfolios in Fund Complex** Other Directorships Held by Trustee Laurence B. Ashkin (78) Independent Trustee Indefinite, Since the Trust’s inception Real estate developer and construction consultant since 1980; Founder and President of Centrum Properties, Inc. since 1980. 13 Trustee of each of the Alpine Trusts.**** H. Guy Leibler (52) Independent Trustee Indefinite, since the Trust’s inception. Chief Operating Officer of L&L Acquisitions, LLC since 2003; President, Skidmore, Owings & Merrill LLP (2001-2003); Chairman and President of Pailatus, a news media company (1997-1999). 13 Chairman, White PlainsHospitalCenter; Dressage for Kids; Trustee, each of the Alpine Trusts. Jeffrey E. Wacksman (46) Independent Trustee Indefinite, since 2004 Partner, Loeb, Block & Partners LLP since 1994. 13 Dynasty Holdings, Inc.; Director, Bondi Icebergs Inc. (Women’s Sportswear); MH Properties, Inc.; Trustee, each of the Alpine Trusts. 16 Interested Trustees & Officers Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years # of Portfolios in Fund Complex** Other Directorships Held by Trustee Samuel A. Lieber* (50) Interested Trustee and President Indefinite, since the Trust’s inception. CEO of Alpine Woods Capital Investors, LLC since November 1997.Formerly Senior Portfolio Manager with Evergreen Asset Management Corp. (1985-1997). 13 Trustee, each of the Alpine Trusts. Stephen A. Lieber*** (81) Vice President and Portfolio Manager Indefinite, since the Trust’s inception Chief Investment Officer, Alpine Woods Capital Investors, LLC since 2003; Chairman and Senior Portfolio Manager, Saxon Woods Advisors, LLC since 1999. N/A None Sheldon R. Flamm (58) Vice President, Treasurer and Chief Compliance Officer Indefinite, since 2002 Chief Financial Officer and Senior Managing Director, Alpine Woods Capital Investors, LLC, since 2001; Chief Financial Officer, Saxon Woods Advisors, LLC since 1999. N/A None Oliver Sun (42) Secretary Indefinite, since 2002 Controller of Alpine Woods Capital Investors, LLC since 1998. N/A None * Denotes Trustees who are “interested persons” of the Trust or Fund under the 1940 Act. ** In addition to the five portfolios discussed in this SAI, Alpine Woods Capital Investors, LLC manages eight other fund portfolios within the Alpine Trusts.The Trustees oversee each of the thirteen portfolios within the six Alpine Trusts. *** Steven A. Lieber is the father of Samuel A. Lieber. **** In addition to the Trust, the Trustees identified in this SAI are members of the Board of Trustees for each of the Alpine Equity Trust, Alpine Income Trust, Alpine Global Dynamic Fund, Alpine Total Dynamic Dividend Fund and Alpine Global Premier Properties Fund (the “Alpine Trusts”). Compensation The Trust pays an annual fee to each Trustee who is not an officer or employee of the Adviser or the distributor (or any affiliated company of the Adviser or distributor) in the amount of $2,400.Travel expenses of Trustees who are not affiliated persons of the Adviser or distributor (or any affiliated company of the Adviser or distributor) which are incurred in connection with attending meetings of the Board will also be reimbursed. 17 Set forth below for each of the Trustees is the aggregate compensation (and expenses) paid to such Trustees by the Trust for the period ended October 31, 2006. Name Aggregate Compensation from Trust(1) Pension or Retirement Benefits Accrued As Part of Trust Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Trust Paid to Trustees(2) Laurence B. Ashkin $3,000 $0 $0 $12,000 H. Guy Leibler $3,000 $0 $0 $12,000 Jeffrey E. Wacksman $3,000 $0 $0 $12,000 Samuel A. Lieber $0 $0 $0 $0 (1)Trustees fees and expenses are allocated among all of the Funds comprising the Trust including: $1,300 to the Balanced Fund and the Dividend Fund; $400 to the Financial Services Fund; $0 to the Innovators Fund and $0 to the Transformations Fund. (2)These figures represent the annual aggregate compensation by the Fund Complex for the fiscal year ended October 31, 2006.The Fund Complex is currently comprised of six separate registrants consisting of thirteen investment companies. Trustee Ownership of Fund Shares As of February 1, 2007, Samuel Lieber owned 3.45% of the outstanding shares of the Balance Fund and 0.21% of the outstanding shares of the Dividend Fund.Stephen Lieber owned 25.72% of the Balanced Fund, 0.63% of the outstanding shares of the Dividend Fund, 1.07% of the Financial Services Fund and 18.90% of the Innovators Fund.All other officers and Trustees of the Trust owned as a group less than 1% of outstanding shares of each of the Balance Fund, the Dividend Fund, the Financial Services Fund, or the Innovators Fund. 18 Set forth below is the dollar range of equity securities beneficially owned by each Trustee of each of the Funds as of December 31, 2006: Amount Invested Key A. $1-$10,000 B. $10,001-$50,000 C. $50,001-$100,000 D. over $100,000 Name Dollar Range of Balance Fund Shares Owned Dollar Range of Dividend Fund Shares Owned Dollar Range of Financial Services Fund Shares Owned Dollar Range of Dynamic Innovators Fund Shares Owned Dollar Range of Dynamic Transformations Fund Shares Owned Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Trustee in Family of Investment Companies* Independent Trustees Laurence B. Ashkin D B B D H. Guy Leibler Jeffrey E. Wacksman D D Interested Trustees Samuel A. Lieber D D D * Includes holdings of each series of Alpine Equity Trust (Alpine U.S. Real Estate Equity Fund, Alpine International Real Estate Equity Fund and Alpine Realty Income & Growth Fund), each series of Alpine Income Trust (Alpine Municipal Money Market Fund and Alpine Tax Optimized Income Fund) and Alpine Global Dynamic Dividend Fund. Any shares of Alpine Total Dynamic Dividend Fund or Alpine Global Premier Properties Fund owned by the Trustees were purchased in 2007. Other than as set forth in the foregoing table, during the calendar years ended December 31, 2005 or December 31, 2006, immediate family members had: (i) any direct or indirect interest in the Adviser or the Distributor of the Funds or their affiliates; or (ii) any material interest, direct or indirect in any transaction or series of similar transactions in which the amount involved exceeds $120,000; or (iii) any direct or indirect relationship, in which the amount involved exceeds $120,000 including payments for property or services to or from, provision of legal services to, provision of investment banking services to (other than as a participating underwriting in a syndicate); or (iv) any consulting or other relationship that is substantially similar in nature and scope to the foregoing relationships, with: (A) the Funds; (B) an officer of the Trust; (C) an investment company, or person that would be an investment company but for the exclusions provided by Sections 3(c)(1) and 3(c)(7) (15 U.S.C. 80a-3(c)(1) and (c)(7)), having the same investment adviser or principal underwriter as the Fund or having an investment adviser or principal underwriter that directly or indirectly controls, is controlled by, or is under common control with the Adviser or the Distributor; (D) an officer of an investment company, or a person that would be an investment company but for the exclusions provided by sections 3(c)(1) and 3(c)(7) (15 U.S.C. 80a-3(c)(1) and (c)(7)), having the same investment adviser or principal underwriter as the Fund or having an investment adviser or principal underwriter that directly or indirectly controls, is controlled by, or is under common control with the Adviser or the Distributor; (E) the Adviser or the Distributor; (F) an officer of the Adviser or the Distributor; (G) a person directly or indirectly controlling, controlled by, or under common control with the Adviser or the Distributor; or (H) an officer of a person directly or indirectly controlling, controlled by, or under common control with the Adviser or the Distributor (excluding routine, retail relationships, including credit cards, bank or brokerage accounts, residential mortgages, insurance policies, etc.) 19 No officer of the Adviser or the Distributor, or officers of persons directly or indirectly controlling, controlled by, or under common control with the Adviser or the Distributor has served during the two most recently completed calendar years, on the board of directors of a company where an Independent Trustee or immediate family member of such Trustee, was, during the two most recently completed calendar years, an officer. Board Committees The Board has three standing committees as described below: Audit Committee Members Description Meetings Laurence B. Ashkin H. Guy Leibler Jeffrey E. Wacksman Responsible for advising the full Board with respect to accounting, auditing and financial matters affecting the Trust. The audit committee met twice this year. Valuation Committee Members Description Meetings Laurence B. Ashkin H. Guy Leibler Jeffrey E. Wacksman The Valuation Committee is responsible for (1)monitoring the valuation of Fund securities and other investments; and (2)as required, when the Board of Trustees is not in session, determining the fair value of illiquid and other holdings after consideration of all relevant factors, which determinations are reported to the Board of Trustees. The valuation committee did not meet this year. Nominating Committee Members Description Meetings Laurence B. Ashkin H. Guy Leibler Jeffrey E. Wacksman Responsible for seeking and reviewing candidates for consideration as nominees for Trustees as is considered necessary from time to time The nominating committee did not meet this year. 20 Control Persons and Principal Holders of Securities A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of any of the Funds.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledges the existence of control. Set forth below is information with respect to each person who to the Trust’s knowledge, owned beneficially or of record more than 5% of any class of each Fund’s total outstanding shares and their aggregate ownership of each Fund’s total outstanding shares as of February 1, 2007. Balance Fund Name and Address % of Shares Type of Ownership Stephen A. Lieber 2500 Westchester Ave., Suite 215 Purchase, NY 10577 25.72% Record and Beneficial Essel Foundation 2500 Westchester Ave., Suite 215 Purchase, NY 10577 10.50% Record and Beneficial Constance E. Lieber Trust 2500 Westchester Ave., Suite 215 Purchase, NY 10577 6.96% Record and Beneficial Dividend Fund Name and Address % of Shares Type of Ownership Charles Schwab 101 Montgomery Street San Francisco, CA 94104-4122 25.95% Record NFS LLC FEBO 2096 Hancock Drive Frisco, TX 75034-4738 23.32% Record Pershing LLC PO Box 2052 Jersey City, NJ 07303-2052 7.96% Record Prudential Investment Management 100 Mulberry Street Newark, NJ 07102-4061 5.33% Record National Investor Services 55 Water Street, Floor 32 New York, NY 10041-3299 5.02% Record 21 Financial Services Fund Name and Address % of Shares Type of Ownership NFS LLC FEBO 2400 White Oak Place Danville, CA 94506-2040 18.58% Record Charles Schwab 101 Montgomery Street San Francisco, CA 94104-4122 17.81% Record JP Morgan Chase Bank NA 500 Stanton Christiana Road Newark, DE 19713 19.05% Record National Investor Services 55 Water Street, Floor 32 New York, NY 10041-3299 7.38% Record LPL Financial Services 9785 Towne Centre Drive San Diego, CA 92121-1968 6.81% Record InnovatorsFund Name and Address % of Shares Type of Ownership Constance E. Lieber Trust 2500 Westchester Ave., Suite 215 Purchase, NY 10577 18.81% Record and Beneficial Stephen A. Lieber 2500 Westchester Ave., Suite 215 Purchase, NY 10577 18.81% Record and Beneficial Essel Foundation 2500 Westchester Ave., Suite 215 Purchase, NY 10577 18.81% Record and Beneficial Samuel A. Lieber 2500 Westchester Ave., Suite 215 Purchase, NY 10577 9.41% Record and Beneficial Robert S. Warshaw Exec Estaban Vicente Estate 501 5th Avenue, Room 1803 New York, NY 10017-6189 5.64% Record and Beneficial The Transformations Fund had not commenced operations on February 1, 2007. 22 CODES OF ETHICS The Adviser and the Trust have adopted a joint Code of Ethics pursuant to Rule 17j-1 under the 1940 Act.Quasar Distributors, LLC (the “Distributor”) has also adopted a Code of Ethics. Each Code of Ethics applies to the personal investing activities of the trustees, directors, officers and certain employees of the Trust, the Adviser or the Distributor (“Access Persons”), as applicable.Rule 17j-1 and each Code is designed to prevent unlawful practices in connection with the purchase or sale of securities by Access Persons.Each Code permits Access Persons to trade securities for their own accounts and generally requires them to report their personal securities.Each Code is included as an exhibit to the Trust’s registration statement, which is on file with, and available from, the SEC. PROXY VOTING PROCEDURES The Adviser provides a voice on behalf of shareholders of the Funds.The Adviser views the proxy voting process as an integral part of the relationship with the Funds.The Adviser is also in a better position to monitor corporate actions, analyze proxy proposals, make voting decisions and ensure that proxies are submitted promptly.Therefore, the Funds delegate their authority to vote proxies to the Adviser, subject to the supervision of the Board.The Funds’ proxy voting policies are summarized below. Policies of the Funds’ Investment Adviser It is the Adviser’s policy to vote all proxies received by the Funds in a timely manner.Upon receiving each proxy the Adviser will review the issues presented and make a decision to vote for, against or abstain on each of the issues presented in accordance with the proxy voting guidelines that it has adopted.The Adviser will consider information from a variety of sources in evaluating the issues presented in a proxy.The Adviser generally supports policies, plans and structures that it believes gives quality management teams appropriate latitude to run the business in a way that is likely to maximize value for owners.Conversely, the Adviser generally opposes proposals that clearly have the effect of restricting the ability of shareholders to realize the full potential value of their investment. Conflicts of Interest The Adviser’s duty is to vote in the best interests of the Funds’ shareholders.Therefore, in situations where there is a conflict of interest between the Adviser’s interests and the Funds’ interests, the Adviser will take one of the following steps to resolve the conflict: 1. If a proposal is addressed by the guidelines, the Adviser will vote in accordance with those guidelines; 2. If the Adviser believes it is in the Funds’ best interest to depart from the guidelines provided, the Adviser will disclose the conflict to the relevant clients and obtain their consent to the proposed vote prior to voting the securities; 3. A client may direct the Adviser in writing to forward all proxy matters in which the Adviser has a conflict of interest regarding the securities to an identified independent third party for review and recommendation.The Adviser will vote in accordance with the third party’s recommendations as long as they are received on a timely basis.If the third party’s recommendations are not received in a timely manner, the Adviser will abstain from voting the securities. More Information The actual voting records relating to the Funds’ portfolio securities during the most recent 12-month period ended June30 is available without charge, upon request by calling toll-free, 1-888-785-5578 or by accessing the SEC’s website at www.sec.gov.In addition, a copy of the Funds’ proxy voting policies and procedures is also available by calling 1-888-785-5578 and will be sent within three business days of receipt of a request. 23 INVESTMENT ADVISORY ARRANGEMENTS The management of each Fund is supervised by the Board of Trustees of the Trust.Alpine Woods Capital Investors, LLC (formerly, Alpine Management & Research, LLC) provides investment advisory services to each Fund pursuant to investment advisory agreements entered into with the Trust (each an “Advisory Agreement”). The Adviser, located at 2500 Westchester Avenue, Purchase, New York,10577, is a Delaware limited liability company organized on December 3, 1997.It was formed for the purpose of providing investment advisory and management services to investment companies (including the Funds) and other advisory clients.All membership interests in the Adviser are owned by Alpine Woods, L.P.Mr. Samuel A. Lieber has a majority interest in this partnership and is the controlling person of its general partnerHe co-founded the Adviser with his father, Stephen A. Lieber.Mr. Samuel Lieber was previously associated with Evergreen Asset Management Corporation, the former investment adviser of Alpine U.S. Real Estate Equity Fund and Alpine International Real Estate Equity Fund, and was primarily responsible for investment advisory services provided to those funds. Under each Advisory Agreement, the Adviser has agreed to furnish reports, statistical and research services and recommendations with respect to each Fund’s portfolio of investments.In addition, the Adviser provides office facilities to each Fund and performs a variety of administrative services.Each Fund bears all of its other expenses and liabilities, including expenses incurred in connection with maintaining its registration under the 1933 Act, and the 1940 Act, printing prospectuses (for existing shareholders) as they are updated, state qualifications, mailings, brokerage, custodian and stock transfer charges, printing, legal and auditing expenses, expenses of shareholders’ meetings and reports to shareholders.The Adviser pays the costs of printing and distributing Prospectuses used for prospective shareholders. The annual percentage rate and method used in computing the investment advisory fee of each Fund is described in the Prospectus. The advisory fees paid by the Balance Fund to the Adviser for the fiscal years ended October 31, 2006, 2005 and 2004 were as follows: Year Total Fees Accrued by Adviser (Fees Waived)/ Expenses Absorbed Balance Paid to Adviser 2006 $995,899 $0 $995,899 2005 $889,124 $91,794 $980,918 2004 $601,213 $51,589 $652,802 The advisory fees paid by the Dividend Fund to the Adviser for the fiscal periods ended October 31, 2006, 2005 and 2004 were as follows: Year Total Fees Accrued by Adviser (Fees Waived)/ Expenses Absorbed Balance Paid to Adviser 2006 $4,422,763 $0 $4,422,763 2005 $2,102,039 $76,518 $2,178,557 2004 $272,569 $(56,488) $216,081 24 The advisory fees paid by the Financial Services Fund to the Adviser for the fiscal period ended October 31, 2006 were as follows. Year Total Fees Accrued by Adviser (Fees Waived)/ Expenses Absorbed Balance Paid to Adviser 2006 $36,494 $42,892 $6,398 The advisory fees paid by the Innovators Fund to the Adviser for the fiscal period ended October 31, 2006 were as follows. Year Total Fees Accrued by Adviser (Fees Waived)/ Expenses Absorbed Balance Paid to Adviser 2006(1) $14,540 $42,102 -$27,562 (1) Innovators Fund commenced operations on July 11, 2006. Each Advisory Agreement is terminable, without the payment of any penalty, on sixty days’ written notice, by a vote of the holders of a majority of a Fund’s outstanding shares, by a vote of a majority of the Trustees or by the Adviser.Each Advisory Agreement provides that it will automatically terminate in the event of its assignment.Each Advisory Agreement provides in substance that the Adviser shall not be liable for any action or failure to act in accordance with its duties thereunder in the absence of willful misfeasance, bad faith or gross negligence on the part of the Adviser or of reckless disregard of its obligations thereunder. The Balance Fund’s Advisory Agreement was approved by the Trustees, including a majority of the Independent Trustees, and the Balance Fund’s initial shareholder on June 4, 2001.The Dividend Fund’s Advisory Agreement was approved by the Trustees, including a majority of the Independent Trustees on September 23, 2003, and by its initial shareholder on August 28, 2003.The Financial Services Fund’s Advisory Agreement was approved by the Trustees, including a majority of the Independent Trustees, and by its initial shareholder on March 21, 2005.The Dynamic Innovators Fund’s Advisory Agreement was approved by the Trustees, including a majority of the Independent Trustees, and by its initial shareholder on June 23, 2006.The Dynamic Innovators Fund’s Advisory Agreement has an initial term of two years.Each Advisory Agreement may be continued in effect from year to year after its initial term, provided that its continuance is approved annually by the Trustees or by a majority of the outstanding voting shares of the Fund, and in each case is also approved by a majority of the Independent Trustees by vote cast in person at a meeting duly called for the purpose of voting on such approval.The continuance of the Advisory Agreement of the Balance Fund, the Dividend Fund and the Financial Services Fund was approved by the Trustees, including a majority of the Independent Trustees, at a meeting held in person on December 18, 2006. The Adviser has agreed contractually to waive its fees and to absorb expenses of the Funds to the extent necessary to assure that ordinary operating expenses of the Funds (excluding interest, brokerage commissions and extraordinary expenses) do not exceed annually 1.35% of each of the Fund’s average daily net assets. The Adviser had retained Saxon Woods Advisors, LLC to assist the Adviser in providing investment management services.On October 31, 2002, Saxon Woods ceased to serve as Sub-Adviser to the Balance Fund. Other clients of the Adviser may have investment objectives and policies similar to those of the Funds.The Adviser may from time to time, make recommendations which result in the purchase or sale of a particular security by its other clients simultaneously with a Fund.If transactions on behalf of more than one client during the same period increase the demand for securities being purchased or the supply of securities being sold, there may be an adverse effect on price or quantity.It is the policy of the Adviser to allocate advisory recommendations and the placing of orders in a manner which is deemed equitable by them to the accounts involved, including a Fund.When two or more clients of the Adviser are purchasing or selling the same security on a given day from the same broker-dealer, such transactions may be averaged as to price. 25 Each Fund has adopted procedures under Rule 17a-7 of the 1940 Act to permit purchase and sales transactions to be effected between each Fund and other series of the Trust or series of Alpine Equity Trust and certain other accounts that are managed by the Adviser.Each Fund may from time to time engage in such transactions in accordance with these procedures. PORTFOLIO MANAGERS Mr. Stephen A. Lieber and Mr. Samuel A. Lieber are the portfolio managers responsible for the day-to-day management of the Balance Fund and the Innovators Fund. Mr. Stephen Lieber is the portfolio manager responsible for the day to day management of the Transformations Fund.The following tables show the number of other accounts managed by Messrs. Lieber and the total assets in the accounts managed within various categories as of December 31, 2006. Stephen A. Lieber with Advisory Fee based on performance Type of Accounts Number of Accounts Total Assets ($ in millions) Number of Accounts Total Assets Registered Investment Companies 2 $100.9 0 $0 Other Pooled Investments 3 $185.4 3 $185.4 Other Accounts 322 $575.2 0 $0 Samuel A. Lieber with Advisory Fee based on performance Type of Accounts Number of Accounts Total Assets ($ in millions) Number of Accounts Total Assets Registered Investment Companies 4 $1,061.3 0 $0 Other Pooled Investments 2 $152.7 2 $152.7 Other Accounts 4 $46.6 0 $0 Material Conflict of Interest. Where conflicts of interest arise between the Balance Fund, Innovators Fund or the Transformations Fund and other accounts managed by the portfolio managers, the portfolio managers will proceed in a manner that ensures that the Funds will not be treated materially less favorably. There may be instances where similar portfolio transactions may be executed for the same security for numerous accounts managed by the portfolio managers. In such instances, securities will be allocated in accordance with the Adviser’s trade allocation policy. 26 Ms. Jill K. Evans and Mr. Kevin Shacknofsky are the portfolio managers responsible for the day-to-day management of the Dividend Fund. The following tables show the number of other accounts managed by Ms. Evans and Mr. Shacknofsky and the total assets in the accounts managed within various categories as of December 31, 2006. Jill K. Evans with Advisory Fee based on performance Type of Accounts Number of Accounts Total Assets Number of Accounts Total Assets Registered Investment Companies 2 $1,103.3 million 0 $0 Other Pooled Investments 0 $0 0 $0 Other Accounts 1 $10.1 million 0 $0 Kevin Shacknofsky with Advisory Fee based on performance Type of Accounts Number of Accounts Total Assets Number of Accounts Total Assets Registered Investment Companies 2 $1,103.3 million 0 $0 Other Pooled Investments 0 $0 0 $0 Other Accounts 1 $10.1 million 0 $0 Material Conflicts of Interest. Where conflicts of interest arise between the Dividend Fund and other accounts managed by the portfolio managers, the portfolio managers will proceed in a manner that ensures that the Dividend Fund will not be treated materially less favorably. There may be instances where similar portfolio transactions may be executed for the same security for numerous accounts managed by the portfolio managers. In such instances, securities will be allocated in accordance with the Adviser’s trade allocation policy. Mr. Peter J. Kovalski is the portfolio manager responsible for the day-to-day management of the Financial Services Fund. The following table shows the number of other accounts managed by Mr.Kovalski and the total assets in the accounts managed within various categories. Peter J. Kovalski with Advisory Fee based on performance Type of Accounts Number of Accounts Total Assets ($ in millions) Number of Accounts Total Assets Registered Investment Companies 1 $7.6 million $0 Other Pooled Investments 1 $32.7 million 4 $0 Other Accounts 0 $0 $0 Material Conflicts of Interest. Mr. Kovalski is also the portfolio manager of a privately offered investment fund exempt from registration under Section 3(c)(1) of the Investment Company Act of 1940, the Alpine Woods Growth Values Financial Equities, L.P. (FE).The portfolio manager may from time to time purchase or sell for the Financial Services Fund, the same securities that are purchased or sold for the amount of FE.In any situation where a conflict exists between the interests of the Financial Services Fund on the one hand and FE on the other hand, the interests of the Financial Services Fund are given priority. Compensation. The portfolio managers’ compensation is made up of a fixed salary amount which is not based on the value of the assets in the Funds’ portfolios. Any bonuses received by the portfolio manager are based on the Funds’ after-tax performance. 27 Securities Owned in the Funds by Portfolio Managers. As of October 31, 2006, the portfolio managers owned the following equity securities in the Funds: Name of Portfolio Manager Dollar Range of Equity Securities in the Fund (None, $1 - $10,000, $10,001 - $50,000, $50,001 - $100,000, $100,001 - $500,000, $500,001 - $1,000,000, Over $1,000,000 Aggregate Dollar Range of Equity Securities in all Registered Investment Companies overseen by Portfolio Manager in Family of Investment Companies Balance Dividend Financial Services Stephen A. Lieber Over $1,000,000 Over $1,000,000 Over $1,000,000 Samuel A. Lieber Over $1,000,000 None Over $1,000,000 Jill K. Evans $1 - $10,000 $1 - $10,000 Kevin Shacknofsky $1 - $10,000 $1 - $10,000 Peter J. Kovalski $50,001-$100,000 $50,001-$100,000 DISTRIBUTOR Each Fund has entered into a distribution agreement with Quasar Distributors, LLC (the “Distributor”).Each Fund has authorized the Distributor to use appropriate efforts to solicit orders for the sale of shares of that Fund, including such advertising and promotion as it believes reasonable in connection with such solicitation.The Distributor finances such promotional activities at its own expense. ALLOCATION OF BROKERAGE Decisions regarding the placement of orders to purchase and sell investments for a Fund are made by the Adviser, subject to the supervision of the Trustees.A substantial portion of the transactions in equity securities for a Fund will occur on domestic stock exchanges.Transactions on stock exchanges involve the payment of brokerage commissions.In transactions on stock exchanges in the United States and some foreign exchanges, these commissions are negotiated.However, on many foreign stock exchanges these commissions are fixed.In the case of securities traded in the foreign and domestic over-the-counter markets, there is generally no stated commission, but the price usually includes an undisclosed commission or markup.Over-the-counter transactions will generally be placed directly with a principal market maker, although a Fund may place an over-the-counter order with a broker-dealer if a better price (including commission) and execution are available. It is anticipated that most purchase and sale transactions involving fixed income securities will be with the issuer or an underwriter or with major dealers in such securities acting as principals.Such transactions are normally effected on a net basis and generally do not involve payment of brokerage commissions.However, the cost of securities purchased from an underwriter usually includes a commission paid by the issuer to the underwriter.Purchases or sales from dealers will normally reflect the spread between the bid and ask price. 28 The policy of each Fund regarding transactions for purchases and sales of securities is that primary consideration will be given to obtaining the most favorable prices and efficient executions of transactions.Consistent with this policy, when securities transactions are effected on a stock exchange, a Fund’s policy is to pay commissions which are considered fair and reasonable without necessarily determining that the lowest possible commissions are paid in all circumstances.The Board believes that a requirement always to seek the lowest commission cost could impede effective management and preclude a Fund, the Adviser from obtaining high quality brokerage and research services.In seeking to determine the reasonableness of brokerage commissions paid in any transaction, the Adviser may rely on its experience and knowledge regarding commissions generally charged by various brokers and on their judgment in evaluating the brokerage and research services received from the broker effecting the transaction.Such determinations are necessarily subjective and imprecise, as in most cases an exact dollar value for those services is not ascertainable. In seeking to implement a Fund’s policies, the Adviser places transactions with those brokers and dealers who they believe provide the most favorable prices and which are capable of providing efficient executions.If the Adviser believes such price and execution are obtainable from more than one broker or dealer, it may give consideration to placing transactions with those brokers and dealers who also furnish research or research related services to a Fund or the Adviser.Such services may include, but are not limited to, any one or more of the following: information as to the availability of securities for purchase or sale; statistical or factual information or opinions pertaining to investments; wire services; and appraisals or evaluations of securities.The information and services received by the Adviser from brokers and dealers may be of benefit in the management of accounts of other clients and may not in all cases benefit all or any of a Fund directly.While such services are useful and important in supplementing their own research and facilities, the Adviser believes the value of such services is not determinable and does not significantly reduce their expenses. 29 Aggregate Brokerage Commissions Paid during fiscal years ended October 31,(1) 2006 2005 2004 Balance Fund $45,980 $79,845 $74,676 Dividend Fund 3,046,875 $1,727,193 $157,938 Financial Services Fund $11,326 N/A N/A Dynamic Innovators Fund $2,425 N/A N/A (1) The Financial Services Fund commenced operations on November 1, 2005.The Dynamic Innovators Fund commenced operations on July 11, 2006. PORTFOLIO HOLDINGS INFORMATION The Adviser and the Funds maintain portfolio holdings disclosure policies that govern the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. These portfolio holdings disclosure policies have been approved by the Board. Disclosure of the Funds’ complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q. The Funds’ portfolio holdings information will be dated as of the end of each fiscal quarter and will be available with a lag time of up to 60 days from the end of each fiscal quarter. These reports are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov. A complete list of the Fund’s portfolio holdings as of each calendar quarter-end is also available on the Funds’ website at www.alpinefunds.com within five to ten business days after the calendar quarter-end. From time to time rating and ranking organizations such as Standard & Poor’s and Morningstar, Inc. may request complete portfolio holdings information in connection with rating the Funds. Similarly, pension plan sponsors and/or their consultants may request a complete list of portfolio holdings in order to assess the risks of the Funds’ portfolio along with related performance attribution statistics. The Funds believe that these third parties have legitimate objectives in requesting such portfolio holdings information. To prevent such parties from potentially misusing portfolio holdings information, the Funds will generally only disclose such information as of the end of the most recent calendar quarter, with a lag of at least thirty days, as described above. In addition, the Fund’s Chief Compliance Officer, or a designated officer of the Trust, may grant exceptions to permit additional disclosure of portfolio holdings information at differing times and with differing lag times to rating agencies and to pension plan sponsors and/or their consultants, provided that (1)the recipient is subject to a confidentiality agreement, (2)the recipient will utilize the information to reach certain conclusions about the investment management characteristics of the Funds and will not use the information to facilitate or assist in any investment program, and (3)the recipient will not provide access to third parties to this information. Rating and ranking organizations, the Funds’ service providers and pension plan sponsors and/or their consultants are subject to these restrictions. In addition, the Funds’ service providers, such as custodian and transfer agent, may receive portfolio holdings information in connection with their services to the Funds. In no event shall the Adviser, its affiliates or employees, or the Funds receive any direct or indirect compensation in connection with the disclosure of information about the Funds’ portfolio holdings. The furnishing of nonpublic portfolio holdings information to any third party (other than authorized governmental and regulatory personnel) requires the approval of the Adviser.The Adviser will approve the furnishing of non-public portfolio holdings to a third party only if they consider the furnishing of such information to be in the best interest of the Funds and its shareholders.No consideration may be received by the Funds, the Adviser, any affiliate of the Adviser or their employees in connection with the disclosure of portfolio holdings information.The Board receives and reviews annually a list of the persons who receive nonpublic portfolio holdings information and the purpose for which it is furnished. 30 ADDITIONAL TAX INFORMATION (See also “DIVIDENDS, DISTRIBUTIONS AND TAXES” in the Prospectus) The following is a summary discussion of the material U.S. federal income tax consequences that may be relevant to a shareholder of acquiring, holding and disposing of shares of a Fund. This discussion does not address the special tax rules applicable to certain classes of investors, such as tax-exempt entities, foreign investors, insurance companies and financial institutions. This discussion addresses only U.S. federal income tax consequences to U.S. shareholders who hold their shares as capital assets and does not address all of the U.S. federal income tax consequences that may be relevant to particular shareholders in light of their individual circumstances. In addition, the discussion does not address any state, local or foreign tax consequences, and it does not address any U.S. federal tax consequences other than U.S. federal income tax consequences. The discussion is based upon present provisions of the Code, the regulations promulgated thereunder, and judicial and administrative ruling authorities, all of which are subject to change or differing interpretations (possibly with retroactive effect). No attempt is made to present a detailed explanation of all U.S. federal income tax concerns affecting a Fund and its shareholders, and the discussion set forth herein does not constitute tax advice. Investors are urged to consult their own tax advisors to determine the specific tax consequences to them of investing in a Fund, including the applicable federal, state, local and foreign tax consequences to them and the effect of possible changes in tax laws. Each Fund intends to qualify for and elect the tax treatment applicable to regulated investment companies (“RIC”) under Subchapter M of the Code.(Such qualification does not involve supervision of management or investment practices or policies by the Internal Revenue Service.)In order to qualify as a RIC, each Fund must, among other things, (a)derive in each taxable year at least 90% of its gross income from dividends, interest, payments with respect to proceeds from securities loans, gains from the sale or other disposition of stock, securities or foreign currencies and other income (including gains from options, futures or forward contracts) derived with respect to its business of investing in such stock, securities or foreign currencies and net income from interests in “qualifies publicly traded partnerships” (as defined in the Code); and (b)diversify its holdings so that, at the end of each quarter of each taxable year, (i)at least 50% of the market value of each Fund’s total assets is represented by cash and cash items, U.S. government securities, securities of other RICs and other securities limited in respect of any one issuer, to an amount not greater than 5% of each Fund’s total assets and 10% of the outstanding voting securities of such issuer, (ii)not more than 25% of the value of its total assets is invested in the securities (other than U.S. government securities and securities of other regulated investment companies) of (i) any one issuer; (ii) any two or more issuers that the Fund controls and that are determined to be engaged in the same business or similar or related trades or businesses or (iii) any one or more “qualified publicly traded partnerships” (as defined in the Code); and (c) distribute at least 90% of its investment company taxable income (as defined in the Code, but without regard to the deduction for dividends paid) for such taxable year in accordance with the timing requirements imposed by the Code, so as to maintain its RIC status and to avoid paying any U.S. federal income tax.By so qualifying, a Fund is not subject to Federal income tax if it timely distributes its investment company taxable income and any net realized capital gains.A 4% nondeductible excise tax will be imposed on a Fund to the extent it does not meet certain distribution requirements by the end of each calendar year.Each Fund anticipates meeting such distribution requirements. Dividends paid by each Fund from investment company taxable income generally will be taxed to the shareholders as ordinary income or, as discussed below, qualified dividend income, as applicable.Investment company taxable income includes net investment income and net realized short-term gains (if any).A portion of these distributions may be treated as qualified dividend income (eligible for the reduced maximum rate to individuals of 15% (5% for individuals in lower tax brackets)) to the extent that the Fund receives qualified dividend income.Qualified dividend income is, in general, dividend income from taxable domestic corporations and certain foreign corporations.We expect that some (or all) of the Dividend Fund’s ordinary income distributions will be eligible to be treated as qualified dividend income subject to the reduced tax rates.Distributions from net capital gain (if any) that are designated as capital gains dividends are taxable as long-term capital gains without regard to length of time the shareholder held shares of the Fund.Long-term capital gains also will be taxed at up to a maximum rate of 15%.Absent further legislation, the maximum 15% tax rate on qualified dividend income and long-term capital gains will cease to apply to taxable years beginning after December 31, 2010.Any dividends received by a Fund from domestic corporations will constitute a portion of a Fund’s gross investment income.This portion of the dividends paid by a Fund may qualify for the dividends-received deduction for shareholders that are U.S.corporations.Shareholders will be informed of the amounts of dividends which so qualify. 31 Distributions will be taxable as described above to shareholders (who are not exempt from tax), whether made in shares or in cash. Shareholders that receive distributions in the form of additional shares will generally be treated as having received a taxable distribution and will have a cost basis for Federal income tax purposes in each share so received equal to the net asset value of a share of a Fund on the reinvestment date. Each Fund will inform shareholders of the amount of their ordinary income dividends and capital gain distributions, if any, at the time they are paid and will advise you of their tax status for federal income tax purposes, including what portion of the distributions will be qualified dividend income, shortly after the close of each calendar year. Distributions by each Fund result in a reduction in the net asset value of that Fund’s shares.Should a distribution reduce the net asset value below a shareholder’s cost basis, such distribution nevertheless would be taxable as ordinary income or capital gain as described above to shareholders (who are not exempt from tax), even though, from an investment standpoint, it may constitute a return of capital.In particular, investors should be careful to consider the tax implications of buying shares just prior to a distribution.The price of shares purchased at that time includes the amount of the forthcoming distribution.Those purchasing just prior to a distribution will then receive what is in effect a return of capital upon the distribution which will nevertheless be taxable to shareholders subject to taxes. Upon a sale or exchange of its shares, a shareholder will realize a taxable gain or loss depending on its basis in the shares.Such gain or loss will be treated as a capital gain or loss if the shares are capital assets in the investor’s hands and will be a long-term capital gain or loss if the shares have been held for more than one year.Otherwise, the gain or loss on the taxable disposition of Fund shares will be treated as short-term capital gain or loss.Generally, any loss realized on a sale or exchange will be disallowed to the extent shares disposed of are replaced within a period of sixty-one days beginning thirty days before and ending thirty days after the shares are disposed of.Any loss realized by a shareholder on the sale of shares of a Fund held by the shareholder for six months or less will be disallowed to the extent of any exempt interest dividends received by the shareholder with respect to such shares, and will be treated for tax purposes as a long-term capital loss to the extent of any distributions of net capital gains received by the shareholder with respect to such shares. All distributions, whether received in shares or cash, must be reported by each shareholder on his or her Federal income tax return.Each shareholder should consult his or her own tax adviser to determine the state and local tax implications of a Fund’s distributions. Shareholders who fail to furnish their taxpayer identification numbers to a Fund and to certify as to its correctness and certain other shareholders may be subject to a Federal income tax backup withholding requirement on dividends, distributions of capital gains and redemption proceeds paid to them by a Fund.The backup withholding rate is 28% for 2007. Legislation may be enacted which provides for a different rate.If the backup withholding provisions are applicable, any such dividends or capital gain distributions to these shareholders, whether taken in cash or reinvested in additional shares, and any redemption proceeds will be reduced by the amounts required to be withheld.Investors may wish to consult their own tax advisers about the applicability of the backup withholding provisions.The foregoing discussion relates solely to U.S. Federal income tax law as applicable to U.S. persons (i.e., U.S. citizens and residents and U.S. domestic corporations, partnerships, trusts and estates).It does not reflect the special tax consequences to certain taxpayers (e.g., banks, insurance companies, tax exempt organizations and foreign persons).Shareholders are encouraged to consult their own tax advisers regarding specific questions relating to Federal, state and local tax consequences of investing in shares of a Fund. Each shareholder who is not a U.S. person should consult his or her tax adviser regarding the U.S. and foreign tax consequences of ownership of shares of a Fund, including the possibility that such a shareholder may be subject to a U.S. withholding tax at a rate of 30% (or at a lower rate under a tax treaty) on amounts treated as income from U.S. sources under the Code. 32 Special Tax Considerations The Funds maintain accounts and calculate income in U.S. dollars. In general, a Fund’s transactions in foreign currency denominated debt obligations and certain foreign currency options, futures contracts, and forward contracts (and similar instruments) may give rise to ordinary income or loss to the extent such income or loss results from fluctuations in value of a foreign currency. Each Fund’s transactions in foreign currencies, forward contracts, options and futures contracts (including options and futures contracts on foreign currencies) are subject to special provisions of the Code that, among other things, may affect the character of gains and losses of a Fund (i.e., may affect whether gains or losses are ordinary or capital), accelerate recognition of income to a Fund and defer Fund losses.These rules could therefore affect the character, amount and timing of distributions to shareholders.These provisions also (a)require each Fund to mark-to-market certain types of positions in its portfolio (i.e., treat them as if they were closed out) and (b)may cause each Fund to recognize income without receiving cash with which to pay dividends or make distributions in amounts necessary to satisfy the distribution requirements for avoiding U.S. Federal income and excise taxes.Each Fund will monitor its transactions, make appropriate tax elections and make appropriate entries in its books and records when it acquires any foreign currency, forward contract, option, futures contract or hedged investment in order to mitigate the effect of these rules.Each Fund anticipates that its hedging activities will not adversely affect their regulated investment company status. Income received by a Fund from sources within various foreign countries may be subject to foreign income tax and withholding.If more than 50% of the value of a Fund’s total assets at the close of its taxable year consists of the stock or securities of foreign corporations, that Fund may elect to “pass through” to its shareholders the amount of foreign income taxes paid by the Fund.Pursuant to such election, shareholders would be required: (i)to treat a proportionate share of dividends paid by a Fund which represent foreign source income received by the Fund plus the foreign taxes paid by the Fund as foreign source income; and (ii)either to deduct their pro-rata share of foreign taxes in computing their taxable income, or to use it as a foreign tax credit against Federal income taxes (but not both).No deduction for foreign taxes could be claimed by a shareholder who does not itemize deductions. Each Fund intends to meet for each taxable year the requirements of the Code to “pass through” to its shareholders foreign income taxes paid if it is determined by the Adviser to be beneficial to do so.There can be no assurance that a Fund will be able to pass through foreign income taxes paid. Each shareholder will be notified within 60 days after the close of each taxable year of a Fund whether the foreign taxes paid by the Fund will “pass through” for that year, and, if so, the amount of each shareholder’s pro-rata share (by country) of (i)the foreign taxes paid and (ii)a Fund’s gross income from foreign sources.Of course, shareholders who are not liable for Federal income taxes, such as retirement plans qualified under Section 401 of the Code, generally will not be affected by any such “pass through” of foreign tax credits. Each Fund may invest in equity interests of certain entities that may qualify as “passive foreign investment companies.”Generally, the income of such companies may become taxable to a Fund prior to the receipt of distributions, or, alternatively, income taxes and interest charges may be imposed on a Fund on “excess distributions” received by a Fund or on gain from the disposition of such investments by a Fund.The Code generally allows the Funds to elect to mark to market and recognize gains on such investments at its taxable year-end.Each Fund will take steps to minimize income taxes and interest charges arising from such investments.Application of these rules may cause a Fund to recognize income without receiving cash with which to pay dividends or make distributions in amounts necessary to satisfy the distribution requirements for avoiding U.S. Federal income and excise taxes.Each Fund will monitor its investments in equity interests in “passive foreign investment companies” to ensure its ability to comply with these distribution requirements. 33 The forgoing is only a general discussion of some of the special tax considerations that may apply to a Fund. Shareholders in a Fund are advised to consult with their own tax advisers with respect to the tax considerations, including federal, state and local and foreign tax considerations. NET ASSET VALUE The following information supplements that set forth in the Funds’ Prospectus in the Section titled “HOW TO BUY SHARES - How the Funds Value Their Shares.” The net asset value of a Fund’s shares will fluctuate and is determined as of the close of trading on the New York Stock Exchange (the “NYSE”) (normally, 4:00 p.m., Eastern time) each business day. The net asset value per share is computed by dividing the value of the securities held by a Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in that Fund outstanding at such time, as shown below: Net Assets Net Asset Value per share Shares Outstanding Equity securities listed on a national securities exchange or traded on the NASDAQ system are valued on their last sale price.Portfolio securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price on each business day.If there is no such reported sale on an exchange or NASDAQ, the portfolio security will be valued at the mean between the most recent quoted bid and asked price.Price information on listed securities is taken from the exchange where the security is primarily traded.Other equity securities and debt securities for which market quotations are readily available are valued at the mean between their bid and asked price, except that debt securities maturing within 60 days are valued on an amortized cost basis.Debt securities are valued according to the broadest and most representative market, which will ordinarily be other-the-counter.Debt securities may be valued based on prices provided by a pricing service which such prices are believed to reflect the fair market value of such securities.Securities for which market quotations are not readily available are valued at fair value as determined pursuant to procedures adopted by the Board. An example of how the Funds calculated their net asset value per share as of October31, 2005 is as follows: Balance Fund $98,162,220 $13.72 7,154,236 Dividend Fund $633,263,500 $12.52 50,604,475 34 Financial Services Fund $7,543,996 $12.13 621,815 Dynamic Innovators Fund $5,073,429 $10.31 492,110 To the extent that a Fund invests in non-U.S. dollar denominated securities, the value of all assets and liabilities not denominated in United States dollars will be translated into United States dollars at the mean between the buying and selling rates of the currency in which such a security is denominated against United States dollars last quoted by any major bank.If such quotations are not available, the rate of exchange will be determined in accordance with policies established by the Trust.Trading in securities on European and Far Eastern securities exchanges and over-the-counter markets is normally completed well before the close of business on each business day in New York.In addition, European or Far Eastern securities trading generally or in a particular country or countries may not take place on all business days in New York.Furthermore, trading takes place in various foreign markets on days which are not business days in New York and on which net asset value is not calculated.Such calculation does not take place contemporaneously with the determination of the prices of the majority of the portfolio securities used in such calculation.Events affecting the values of portfolio securities that occur between the time their prices are determined and the close of the NYSE will not be reflected in a Fund’s calculation of net asset value unless the Trustees deem that the particular event would materially affect net asset value, in which case an adjustment will be made.Securities transactions are accounted for on the trade date, the date the order to buy or sell is executed.Dividend income and other distributions are recorded on the ex-dividend date, except certain dividends and distributions from foreign securities which are recorded as soon as a Fund is informed after the ex-dividend date. PURCHASE OF SHARES The following information supplements that set forth in the Prospectus under the heading “How To Buy Shares.” General Shares of each Fund are offered on a continuous basis at a price equal to their net asset value, without imposition of any front-end, level load, contingent sales charges, or Rule 12b-1 distribution expenses.Investors may purchase shares of a Fund by mail or wire as described in the Prospectus. In addition, each Fund may authorize one or more brokers to accept on a Fund’s behalf purchase and redemption orders (“authorized brokers”).Such authorized brokers may designate other intermediaries to accept purchase and redemption orders on a Fund’s behalf.Each Fund will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, an authorized broker’s designee, accepts the order.Such orders will be priced at the net asset value next computed after they are accepted by an authorized broker or the broker’s authorized designee. The required minimum initial investment in the Fund is $1,000; there is no minimum imposed for subsequent investments.Investors may use the Application available from the Distributor for his or her initial investment.Investors may purchase shares of a Fund in the United States either through selected dealers or agents or directly through the Distributor.A broker may impose transaction fees on the purchase and/or redemption of a Fund’s shares.Each Fund reserves the right to suspend the sale of its shares to the public in response to conditions in the securities markets or for other reasons. Each Fund will accept unconditional orders for its shares to be executed at the public offering price equal to the net asset value next determined as described below.Orders received by the Distributor prior to the close of regular trading on the NYSE on each day the NYSE is open for trading are priced at the net asset value computed as of the close of regular trading on the NYSE on that day. In the case of orders for purchase of shares placed through selected dealers or agents, the applicable public offering price will be the net asset value as so determined, but only if the selected dealer or agent receives the order prior to the close of regular trading on the NYSE and transmits it to the Distributor prior to its close of business that same day (normally, 5:00 p.m., Eastern time).The selected dealer or agent is responsible for transmitting such orders by 5:00 p.m. Eastern time.If the selected dealer or agent fails to do so, the investor’s right to that day’s closing price must be settled between the investor and the selected dealer or agent. If the selected dealer or agent receives the order after the close of regular trading on the NYSE, the price will be based on the net asset value determined as of the close of regular trading on the NYSE on the next day it is open for trading. 35 ANTI-MONEY LAUNDERING PROGRAM. The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program. Procedures to implement the Program include, but are not limited to, determining that the Funds’ Distributor and Transfer Agent have established proper anti-money laundering procedures, reporting suspicious and/or fraudulent activity and a complete and thorough review of all new opening account applications.The Funds will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. As a result of the Program, the Trust may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Trust may be required to transfer the account or proceeds of the account to a governmental agency. REDEMPTIONS The following information supplements and should be read in conjunction with the section in the Prospectus titled, “HOW TO REDEEM SHARES.” Wire Redemption Privilege - By using this privilege, the investor authorizes each Fund’s transfer agent to act on telephone redemption instructions from any person representing himself or herself to be the investor and reasonably believed by the transfer agent to be genuine.Ordinarily, a Fund will initiate payment for shares redeemed pursuant to this privilege on the next business day after receipt by the transfer agent of the redemption request in proper form.Redemption proceeds ($1,000 minimum) will be transferred by Federal Reserve wire only to the commercial bank account specified by the investor on the Application, or to a correspondent bank if the investor’s bank is not a member of the Federal Reserve System.A $15 charge is deducted from redemption proceeds.Immediate notification by the correspondent bank to the investor’s bank may be necessary to avoid a delay in crediting the funds to the investor’s bank account. To change the commercial bank, or account designated to receive redemption proceeds, a written request must be sent to Alpine Funds c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd Floor, Milwaukee, WI, 53202.This request must be signed by each shareholder, with each signature guaranteed as described in the Prospectus under “HOW TO REDEEM SHARES Redeeming Shares by Mail.” 36 Suspension of Redemptions The right of redemption may be suspended or the date of payment postponed (a) during any period when the NYSE is closed (other than customary weekend and holiday closings), (b) when trading in the markets a Fund ordinarily utilizes is restricted, or when an emergency exists as determined by the SEC such that disposal of a Fund’s investments or determination of its net asset value is not reasonably practicable, or (c) for such other periods as the SEC by order may permit to protect each Fund’s shareholders. In addition, in the event that the Board determines that it would be detrimental to the best interests of remaining shareholders of a Fund to pay any redemption or redemptions in cash, a redemption payment by a Fund may be made in whole or in part by a distribution in-kind of portfolio securities, subject to applicable rules of the SEC.Any securities distributed in-kind will be readily marketable and will be valued, for purposes of the redemption, in the same manner as such securities are normally valued in computing net assets value per share.In the unlikely event that shares are redeemed in-kind, the redeeming shareholder would incur transaction costs in converting the distributed securities to cash.The Trust has elected to be governed by Rule 18f-1 under the 1940 Act and is therefore obligated to redeem shares solely in cash up to the lesser of $250,000 or 1% of the net asset value of a Fund during any 90-day period for any one shareholder. Each of the Dividend Fund, the Financial Services Fund, the Innovators Fund and the Transformations Fund will assess a 1.00% fee on the redemption of Fund shares purchased and held for less than 60 days.This fee is paid to the Fund to help offset transactions costs and administrative expenses.Each Fund reserves the right, at its discretion, to lower or waive the amount of this fee and, upon at least two months’ notice to shareholder, change the terms and/or amount of this fee.This fee may not be applicable to certain qualified accounts held by financial intermediaries. SERVICE PROVIDERS Distributor The Distributor, Quasar Distributors, LLC, an affiliate of U.S. Bancorp Fund Services, LLC and U.S. Bank N.A., located at 615 East Michigan Street, Milwaukee, WI 53202, serves as each Fund’s principal underwriter.The Distributor is not obligated to sell any specific amount of shares and will purchase shares for resale only against orders for shares.Under the agreement between each Fund and the Distributor, the Funds have agreed to indemnify the Distributor for certain losses and liabilities, in the absence of its willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations thereunder, against certain civil liabilities, including liabilities arising under the 1933 Act. Transfer Agent, Fund Accountant and Administrator U.S. Bancorp Fund Services, LLC located at 615 East Michigan Street, Milwaukee, WI53202, provides administration, transfer agent and accounting services to each Fund.These services include: assisting in the supervision of all aspects of the operations of the Funds (except those performed by the Adviser, Sub-Adviser, the custodian, the transfer agent or the fund accountant); preparing certain period reports; assisting in the preparation of tax returns; and preparing materials for use in connection with meetings of Trustees and shareholders.In addition, each Fund pays U.S. Bancorp a minimum annual fee equal to $20,000 for fund administration services.For the fiscal periods ending October 31, 2004, 2005 and 2006, the administration fee paid to U.S. Bancorp Fund Services, LLC on behalf of the Funds was as follows: 37 Administrative Fees 2006 2005 2004 Balance Fund $42,528 $38,856 $35,703 Dividend Fund $183,831 $89,241 $21,338 Financial Services Fund(1) $1,133 N/A N/A Dynamic Innovators Fund(2) $611 N/A N/A (1)Financial Services Fund commenced operations on November 1, 2005. (2)Dynamic Innovators Fund commenced operations on July 11, 2006. Independent Registered Public Accounting Firm Deloitte
